     Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 1 of 72
                                                                      1


 1                       UNITED STATES DISTRICT COURT

 2                      NORTHERN DISTRICT OF CALIFORNIA

 3                             SAN JOSE DIVISION

 4
      UNITED STATES OF AMERICA,            )   CR-18-00258-EJD &
 5                                         )   CV-18-01603-EJD
                         PLAINTIFF,        )
 6                                         )
                  VS.                      )   SAN JOSE, CALIFORNIA
 7                                         )
      ELIZABETH A. HOLMES AND RAMESH       )   JUNE 28, 2019
 8    SUNNY BALWANI,                       )
                                           )   PAGES 1 - 71
 9                       DEFENDANTS.       )
                                           )
10                                         )
      SECURITIES AND EXCHANGE              )
11    COMMISSION,                          )
                                           )
12                       PLAINTIFF,        )
                                           )
13                VS.                      )
                                           )
14    RAMESH SUNNY BALWANI,                )
                                           )
15                     DEFENDANT.          )
      ______________________________       )
16
                          TRANSCRIPT OF PROCEEDINGS
17                  BEFORE THE HONORABLE EDWARD J. DAVILA
                         UNITED STATES DISTRICT JUDGE
18
      A P P E A R A N C E S:
19
      FOR THE PLAINTIFF:      UNITED STATES ATTORNEY'S OFFICE
20                            BY: JOHN BOSTIC
                                   ROBERT LEACH
21                                 JEFFREY SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
22                            SAN JOSE, CALIFORNIA 95113
           (APPEARANCES CONTINUED ON THE NEXT PAGE.)
23    OFFICIAL COURT REPORTER:
                              IRENE L. RODRIGUEZ, CSR, RMR, CRR
24                            CERTIFICATE NUMBER 8074

25          PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                  TRANSCRIPT PRODUCED WITH COMPUTER


                         UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 2 of 72
                                                                       2


 1
      A P P E A R A N C E S: (CONT'D)
 2

 3    FOR DEFENDANT HOLMES:    WILLIAMS & CONNOLLY LLP
                               BY: KEVIN M. DOWNEY
 4                                  LANCE WADE
                               725 TWELFTH STREET, N.W.
 5                             WASHINGTON, D.C. 20005

 6                             LAW OFFICE OF JOHN D. CLINE
                               BY: JOHN D. CLINE
 7                             ONE EMBARCADERO CENTER, SUITE 500
                               SAN FRANCISCO, CALIFORNIA 94111
 8
      FOR DEFENDANT BALWANI: DAVIS, WRIGHT & TREMAINE LLP
 9                           BY: STEPHEN CAZARES
                             505 MONTGOMERY STREET, SUITE 800
10                           SAN FRANCISCO, CALIFORNIA 94111

11                             CORR CRONIN LLP
                               BY: STEVEN FOGG
12                             1001 FOURTH AVENUE, SUITE 3900
                               SEATTLE, WASHINGTON 98154
13
      FOR THE S.E.C.:          UNITED STATES SECURITIES AND EXCHANGE
14                             COMMISSION
                               BY: SUSAN F. LAMARCA
15                                  MARC D. KATZ
                               44 MONTGOMERY STREET, SUITE 2600
16                             SAN FRANCISCO, CALIFORNIA 94104

17

18

19

20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 3 of 72
                                                                                      3


           1    SAN JOSE, CALIFORNIA                                  JUNE 28, 2019

           2                            P R O C E E D I N G S

10:05AM    3          (COURT CONVENED AT 10:05 A.M.)

10:05AM    4         (COURT CONVENED AT 10:05 A.M.)

10:05AM    5               THE COURT:    THIS IS 18-258, UNITED STATES VERSUS

10:05AM    6    ELIZABETH HOLMES AND UNITED STATES VERSUS RAMESH SUNNY BALWANI.

10:05AM    7         THERE'S A COMPANION CASE 18-1603 WHICH IS THE S.E.C. CASE,

10:06AM    8    AND WE'LL TURN TO THAT IN JUST A MOMENT.

10:06AM    9         MAY I HAVE THE APPEARANCES, PLEASE.

10:06AM   10               MR. BOSTIC:    GOOD MORNING, YOUR HONOR.     JOHN BOSTIC,

10:06AM   11    JEFF SCHENK, AND BOB LEACH FOR THE UNITED STATES.

10:06AM   12               THE COURT:    THANK YOU.   GOOD MORNING.

10:06AM   13               MR. DOWNEY:    GOOD MORNING, YOUR HONOR.     KEVIN DOWNEY

10:06AM   14    FROM WILLIAMS & CONNOLLY FOR MS. HOLMES AND WITH ME ARE

10:06AM   15    PARTNER, LANCE WADE, AND OUR CO-COUNSEL, JOHN CLINE.

10:06AM   16               THE COURT:    THANK YOU.   GOOD MORNING.

10:06AM   17               MR. CAZARES:    GOOD MORNING, YOUR HONOR.

10:06AM   18    STEPHEN CAZARES FOR MR. BALWANI.      WITH ME IS MR. STEVEN FOGG

10:06AM   19    WHO ALSO REPRESENTS MR. BALWANI.

10:06AM   20               THE COURT:    THANK YOU.   GOOD MORNING.

10:06AM   21         LET ME JUST THANK COUNSEL FOR -- WE DID RESCHEDULE THIS TO

10:06AM   22    THIS MORNING FROM -- I ADVANCED IT FROM MONDAY, AND LET ME

10:06AM   23    THANK YOU FOR THAT COURTESY.

10:06AM   24         WELL, TODAY WE HAVE A MOTION TO COMPEL REGARDING DISCOVERY

10:06AM   25    MATTERS.   WE HAD SOME DISCUSSIONS ABOUT DISCOVERY WHEN WE WERE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 4 of 72
                                                                                   4


10:06AM    1    LAST IN COURT AND THERE WAS SOME REPRESENTATIONS MADE.

10:06AM    2          I SUPPOSE -- LET ME INDICATE WHAT I HAVE REVIEWED HERE.      I

10:06AM    3    HAVE REVIEWED YOUR PLEADINGS IN THIS CASE WHICH INCLUDE

10:07AM    4    DOCUMENT 67, WHICH IS THE MOTION TO COMPEL; DOCUMENT 79, WHICH

10:07AM    5    IS THE GOVERNMENT'S OPPOSITION; DOCUMENT 81, WHICH IS THE

10:07AM    6    REPLY, DEFENSE REPLY, AND ALL OF THE ATTACHMENTS THERETO;

10:07AM    7    DOCUMENT 82 IS MR. BALWANI'S REPLY; DOCUMENT 81-1 IS THE

10:07AM    8    DECLARATION OF MR. WADE IN FURTHER SUPPORT OF THE MOTION TO

10:07AM    9    COMPEL.

10:07AM   10          I'VE LOOKED ALSO AT THE JOINDER FILED BY MR. BALWANI AND

10:07AM   11    THAT WAS DOCUMENT 68; AND DOCUMENT 88, FINALLY, IS THE JOINT

10:07AM   12    SUPPLEMENTAL CASE MANAGEMENT STATEMENT; AND DOCUMENT 80 IS THE

10:07AM   13    JOINT STATEMENT.

10:07AM   14          HAVE I LEFT ANYTHING OUT THAT EITHER PARTY WANTS TO DRAW

10:07AM   15    MY ATTENTION TO?

10:07AM   16               MR. BOSTIC:    NO, YOUR HONOR, NOT FOR THE GOVERNMENT.

10:07AM   17    THANK YOU VERY MUCH.

10:07AM   18               THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.

10:08AM   19          WELL, WHY DON'T I GET AN UPDATE, IF I MAY AS TO -- PARDON

10:08AM   20    ME.   BEFORE WE DO THAT, I DO WANT TO DO ONE THING.      I'D LIKE TO

10:08AM   21    SET THE CASE FOR TRIAL.    SO WHY DON'T WE GET OUR CALENDARS OUT

10:08AM   22    AND LET'S LOOK AND SEE WHAT WOULD BE APPROPRIATE FOR THAT.

10:08AM   23          I DID READ IN YOUR STATEMENTS THAT YOU'RE SUGGESTING

10:08AM   24    SEPTEMBER OF NEXT YEAR AS A DATE FOR TRIAL.        I APPRECIATE THAT

10:08AM   25    OFFER.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 5 of 72
                                                                                      5


10:08AM    1         I'M GOING TO SUGGEST SOMETHING DIFFERENT.       THE THOUGHT

10:08AM    2    OCCURS TO ME THAT THE TIME TO SECURE A JURY BEGINNING IN

10:08AM    3    SEPTEMBER FOR THE DURATION THAT YOU'VE INDICATED, I THINK YOU

10:08AM    4    SAID 90 DAYS, 3 MONTHS, PUTS US PERILOUSLY CLOSE TO THE HOLIDAY

10:08AM    5    SEASON.    MY SENSE IS THAT THERE WILL BE PROBABLY SOME

10:08AM    6    DIFFICULTY TO SECURE JURORS WHO WOULD HAVE TIME AND BE CONFLICT

10:08AM    7    FREE AS WE APPROACH THAT HOLIDAY SEASON.     I THINK THAT'S

10:09AM    8    PERHAPS NOT A GOOD PATH TO TAKE.

10:09AM    9         I'M GOING TO SUGGEST SOMETHING ELSE.     I UNDERSTAND THAT

10:09AM   10    YOU NEED SOME TIME TO ACCOMPLISH THIS, WHAT YOU NEED TO DO.

10:09AM   11         MY THOUGHT WAS THAT WE, AND LET ME START WITH THE

10:09AM   12    AMBITIOUS DATE, PERHAPS WE COULD, PERHAPS WE COULD ENGAGE JURY

10:09AM   13    SELECTION SOME TIME THE END OF JUNE AND TAKE A BREAK AFTER WE

10:09AM   14    DO THAT.   THAT MIGHT TAKE A COUPLE OF DAYS.       WE CAN BEGIN THE

10:09AM   15    TRIAL SOME TIME, THAT IS, EVIDENCE BEGINS SOME TIME IN JULY.

10:09AM   16    FOR EXAMPLE, WE COULD BEGIN THE TRIAL SOME TIME ON JULY 7TH,

10:09AM   17    JULY 14TH, AND GO FORWARD.

10:09AM   18         RESTRAIN YOUR ENTHUSIASM, PLEASE.

10:10AM   19         (LAUGHTER.)

10:10AM   20                THE COURT:   LET ME ALSO SUGGEST THEN, GOING FORWARD,

10:10AM   21    WE COULD LOOK -- I'M ALSO LOOKING AT PERHAPS JULY 14TH FOR JURY

10:10AM   22    SELECTION, THE WEEK OF JULY 14TH FOR JURY SELECTION.

10:10AM   23         WE COULD TAKE THE FOLLOWING WEEK OFF, WHICH IS THE 20TH,

10:10AM   24    AND THEN PERHAPS ENGAGE EVIDENCE ON THE 28TH, 29TH, THAT WEEK.

10:10AM   25         IF THAT DOESN'T WORK, I'M GIVING YOU SO MANY OUTS HERE, WE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 6 of 72
                                                                                    6


10:10AM    1    COULD -- I THINK THE 28TH WE COULD, AS I SAID, BEGIN JURY

10:10AM    2    SELECTION AND THEN START EVIDENCE ON THE 4TH OF AUGUST.         I

10:10AM    3    THINK THAT'S -- THAT'S BASICALLY THAT LATTER IS PUSHING IT --

10:10AM    4    ADVANCING US ABOUT A MONTH, BUT I AM -- I DO HAVE SOME CONCERN

10:10AM    5    ABOUT GOING INTO THE HOLIDAY SEASON.     PERHAPS YOU HAVE HOLIDAY

10:10AM    6    PLANS AS WELL.

10:11AM    7               MR. SCHENK:   YOUR HONOR, FROM THE GOVERNMENT'S

10:11AM    8    PERSPECTIVE THE GOVERNMENT IS PREPARED TO TRY THE CASE AT THE

10:11AM    9    CONVENIENCE OF THE COURT.

10:11AM   10         WHEN WE WERE LAST BEFORE YOUR HONOR IN APRIL, THE

10:11AM   11    GOVERNMENT ASKED THE COURT TO SET THE MATTER FOR TRIAL THEN

10:11AM   12    RECOGNIZING THAT DISCOVERY WAS VOLUMINOUS AND THE DEFENSE WOULD

10:11AM   13    NEED A SIGNIFICANT AMOUNT OF TIME TO PREPARE.

10:11AM   14         WE ASKED THE COURT TO SET A TRIAL DATE EVEN A YEAR FROM

10:11AM   15    THAT.   SO AT THAT TIME WE PROPOSED ROUGHLY APRIL OF 2020.

10:11AM   16         SINCE THEN WE HAD A MEET AND CONFER WITH THE DEFENSE AND

10:11AM   17    IN PARTICULAR COUNSEL FOR MS. HOLMES DESCRIBED TO US THE AMOUNT

10:11AM   18    OF WORK THAT THEY HAD LEFT TO DO TO PREPARE FOR TRIAL, AND IT

10:11AM   19    WAS KIND OF WITH THAT UNDERSTANDING THAT IN ORDER TO PREPARE

10:11AM   20    THEY FELT APRIL WAS REALLY TOO SOON.

10:11AM   21         SO I THINK THE COURT HAS GIVEN US ALL FINE SUGGESTIONS

10:11AM   22    FROM THE GOVERNMENT'S PERSPECTIVE, AND WE WOULD LEAVE IT UP TO

10:11AM   23    THE DEFENSE TO HEAR IF ONE OF THOSE DATES IS A POINT AT WHICH

10:11AM   24    THEY WOULD BE PREPARED TO BEGIN THE TRIAL.

10:11AM   25         BUT FROM THE GOVERNMENT'S PERSPECTIVE WE THINK THAT WE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 7 of 72
                                                                                     7


10:11AM    1    WILL BE ABLE TO BEGIN AT ANY OF THOSE DATES.

10:12AM    2         I WOULD ALSO ASK, THOUGH, THAT -- AND I'M SURE THIS IS

10:12AM    3    WHAT THE COURT MEANT -- THAT THIS IS A FIRM TRIAL DATE.         WE'RE

10:12AM    4    NOT GOING TO BE COMING BACK BEFORE YOUR HONOR IN APRIL OF 2020

10:12AM    5    AND SAYING WE NOW NEED SOME ADDITIONAL TIME.       WE'RE GOING TO

10:12AM    6    HAVE SIGNIFICANT SUBPOENAS TO SERVE IN THE CASE, MANY CIVILIAN

10:12AM    7    WITNESSES, AND THERE'S REAL VALUE TO HAVING FIRM TRIAL DATES.

10:12AM    8    SO WHEN WE ASK WITNESSES TO CLEAR THEIR SCHEDULES AND TO BE

10:12AM    9    AVAILABLE FOR COURT, THAT IS A ONE-TIME REQUEST AND WE CAN SAY

10:12AM   10    IT WITH SOME LEVEL OF CERTAINTY, AND I APPRECIATE I'M SURE

10:12AM   11    THAT'S WHAT THE COURT MEANT WHEN IT WAS OFFERING THESE DATES.

10:12AM   12               THE COURT:    WELL, THANK YOU, MS. SCHENK.    THAT IS

10:12AM   13    WHAT I MEAN.    YOU'RE ASKING ME TO SET ASIDE THREE MONTHS OF

10:12AM   14    COURT TIME FOR THIS CASE, AND BOTH SIDES ARE ENTITLED TO THAT.

10:12AM   15         I'LL DO THAT.   I'LL DO THAT.

10:12AM   16         OF COURSE, YOU KNOW THE BUSINESS OF FEDERAL COURTS.        I

10:12AM   17    NEED TO DISAPPOINT OTHER COURT USERS FOR THAT TIME PERIOD.          SO

10:12AM   18    I DO WANT TO SECURE FIRM TRIAL DATES THAT GIVES EVERYONE HERE A

10:13AM   19    FIRM EVENT HORIZON TO FOCUS ON SUCH THAT THERE WON'T BE ANY

10:13AM   20    CHANGES TO THAT.

10:13AM   21         COUNSEL.

10:13AM   22               MR. DOWNEY:   YOUR HONOR, I WOULD SAY WE SHARE -- WE

10:13AM   23    UNDERSTAND THE SITUATION, WE UNDERSTAND THE NEED TO SET A DATE

10:13AM   24    GIVEN THE LENGTH OF THE TRIAL.

10:13AM   25         I WOULD SAY OF THE DATES THAT YOU HAVE SUGGESTED, WE WOULD



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 8 of 72
                                                                                    8


10:13AM    1    SUGGEST COMMENCING WITH SELECTION ON THE 28TH OF JULY.

10:13AM    2               THE COURT:    EXPERIENCED DEFENSE COUNSEL ALWAYS LOOKS

10:13AM    3    TO THE LATTER DATE.     NO CRITICISM INVOLVED.

10:13AM    4         WHEN I WAS PRACTICING, THAT WAS SOMETHING THAT I

10:13AM    5    OCCASIONALLY DID AS WELL.

10:13AM    6               MR. DOWNEY:    NO, I UNDERSTAND.   AND I ONLY WANT TO

10:13AM    7    SAY, BECAUSE THESE ISSUES ARE NOT BEFORE THE COURT TODAY, OUR

10:13AM    8    CONCERN IS NOT REALLY ABOUT THE DATE AS AN ABSTRACTION.

10:13AM    9         OUR CONCERN IS THAT THERE ARE ANY NUMBER OF ISSUES IN

10:13AM   10    TERMS OF THE GOVERNMENT'S RULE 26 COMPLIANCE THAT ARE STILL

10:13AM   11    OUTSTANDING.

10:13AM   12         WE ARE CONTINUING TO GET LARGE VOLUMES OF MATERIAL FROM

10:14AM   13    THE GOVERNMENT SO I THINK --

10:14AM   14               THE COURT:    WELL, THAT'S THE PROVERB, YOU ASK AND

10:14AM   15    YOU SHALL RECEIVE.    IT'S NOT A PROVERB BUT SOMEONE SAID THAT

10:14AM   16    ONCE.   SO, YOU KNOW, YOU ASK FOR IT, YOU GET IT, AND THEN OF

10:14AM   17    COURSE YOU HAVE TO DIGEST IT.    SO I APPRECIATE THAT.    THERE'S

10:14AM   18    VOLUMINOUS DISCOVERY HERE.

10:14AM   19         I THINK IF WE SET, AND THAT WAS MY THOUGHT, AND I'M SORRY

10:14AM   20    TO INTERRUPT YOU, BUT MY THOUGHT WAS THE FIRST THING WE DO IS

10:14AM   21    LET'S SET A TRIAL DATE THAT WE CAN ALL FOCUS ON AND THEN YOU

10:14AM   22    CAN ADJUST YOUR WORK SCHEDULES ACCORDINGLY, THE PRODUCTION, AND

10:14AM   23    I'M GOING TO TALK ABOUT THAT IN A MOMENT.

10:14AM   24         JUST TO ADVANCE THAT CONVERSATION, I'LL PROBABLY BE

10:14AM   25    TELLING THE GOVERNMENT, YOU NEED TO TELL THESE FOLKS TO RAMP IT



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 9 of 72
                                                                                   9


10:14AM    1    UP BECAUSE WE NOW HAVE A TRIAL DATE.

10:14AM    2               MR. DOWNEY:    YEAH.   AND I EXPECT, YOUR HONOR, THAT

10:14AM    3    WE'LL BE ABLE TO WORK WITH THE GOVERNMENT AND EITHER AGREE ON

10:14AM    4    OR COME CLOSE TO AGREEING ON A PROPOSED SCHEDULE THAT CONFORMS

10:14AM    5    WITH THE TRIAL DATE.

10:14AM    6         AND I WOULD SAY WE'LL LIKELY BE ASKING THE COURT TO BE

10:14AM    7    ATTENTIVE TO THAT RULE 16 CUTOFF.

10:14AM    8               THE COURT:    SURE.    OKAY.

10:14AM    9               MR. DOWNEY:    THANK YOU, YOUR HONOR.

10:15AM   10               THE COURT:    LET ME ASK YOUR COLLEAGUES.

10:15AM   11               MR. CAZARES:    YOUR HONOR, MR. BALWANI AGREES WITH

10:15AM   12    MR. DOWNEY THAT AUGUST IS LIKELY BETTER, LESS FOR OUR SCHEDULE,

10:15AM   13    BUT ALSO I'VE TRIED CASES IN THE SUMMER TIME AND JURORS ALSO

10:15AM   14    HAVE VACATION PLANS.     JULY TENDS TO BE VERY DIFFICULT TO SECURE

10:15AM   15    A LONG-TERM VOIR DIRE IN FEDERAL COURT.

10:15AM   16         SO I WOULD CONCUR THAT AUGUST MAKES SENSE.     IF WE START ON

10:15AM   17    THE 28TH, THAT WOULD AT LEAST AVOID SOME OF THE JUROR VACATION

10:15AM   18    ISSUES THAT OFTEN COME UP.

10:15AM   19               THE COURT:    I'M SORRY.   WHEN YOU SAY, "START," ARE

10:15AM   20    YOU SUGGESTING START EVIDENCE OR START THE JURY SELECTION?

10:15AM   21               MR. CAZARES:    I THINK TO THE EXTENT THAT WE START

10:15AM   22    THE JURY SELECTION AT THE END OF JULY, I DON'T THINK -- I THINK

10:15AM   23    THAT WOULD LIKELY AVOID MOST JUROR VACATION ISSUES.     I THINK

10:15AM   24    THAT'S THE GOAL IN SOME WAYS, TRY TO AVOID THEIR HOLIDAY

10:15AM   25    VACATIONS AND TRY TO AVOID MAYBE SOME OF THEIR SUMMER VACATIONS



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 10 of 72
                                                                                         10


10:15AM    1     AND PLANT THE TRIAL SOMEWHERE RIGHT IN BETWEEN.

10:15AM    2                  THE COURT:    MS. SCHENK?

10:15AM    3                  MR. SCHENK:    THAT IS FINE WITH THE GOVERNMENT.      AS I

10:15AM    4     UNDERSTAND IT JULY 28TH IS JURY SELECTION?

10:15AM    5                  THE COURT:    RIGHT, THAT IS THE DATE THAT I WAS

10:16AM    6     PROPOSING JULY 28TH.       MY SENSE IS THAT WE'LL PROBABLY BLEED

10:16AM    7     INTO THE 29TH.

10:16AM    8          BUT WE'LL DO JURY SELECTION THAT WEEK.           THERE WON'T BE ANY

10:16AM    9     RECEIPT OF EVIDENCE OR OPENING STATEMENTS UNTIL THE FOLLOWING

10:16AM   10     WEEK.

10:16AM   11          EVIDENCE AND OPENING STATEMENTS WILL BEGIN AUGUST 4TH,

10:16AM   12     AUGUST 4TH.

10:16AM   13          IS THAT AGREEABLE?

10:16AM   14                  MR. SCHENK:    YES.

10:16AM   15                  MR. DOWNEY:    YES, YOUR HONOR.

10:16AM   16                  MR. CAZARES:    YES, YOUR HONOR.

10:16AM   17                  THE COURT:    ALL RIGHT.    THANK YOU.    THEN WE'VE GOT

10:16AM   18     OUR TRIAL DATE SET.

10:16AM   19          I WON'T SET A PRETRIAL CONFERENCE DATE YET.          WHAT I'D LIKE

10:16AM   20     TO DO IS HAVE OUR CONVERSATION ABOUT DISCOVERY, AND THEN IF I

10:16AM   21     SET AN INTERIM STATUS DATE, AT WHICH POINT I'LL THEN SET AN

10:16AM   22     INTERIM STATUS CONFERENCE DATE DEPENDING ON THE DISCOVERY AS

10:16AM   23     YOU SUGGESTED.

10:16AM   24          OKAY.    MADAM CLERK, LET'S RESERVE THAT TIME FOR TRIAL IN

10:16AM   25     THIS MATTER.    I THINK COUNSEL SAID THREE MONTHS?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 11 of 72
                                                                                       11


10:16AM    1                 MR. SCHENK:    YES, YOUR HONOR.

10:16AM    2                 MR. DOWNEY:    YOUR HONOR, WE, WE -- THAT'S OUR BEST

10:16AM    3     ESTIMATE.   OBVIOUSLY WE'RE LARGELY DEPENDENT ON THE LENGTH OF

10:17AM    4     THE GOVERNMENT'S PRESENTATION WHICH WE DON'T YET KNOW, BUT

10:17AM    5     BASED ON WHAT THEY'VE REPRESENTED TO US, IT SOUNDS LIKE A GOOD

10:17AM    6     ESTIMATE.

10:17AM    7                 THE COURT:    OKAY.

10:17AM    8                 MR. CAZARES:   YES, YOUR HONOR.

10:17AM    9                 THE COURT:    OKAY.   WE'LL DO THAT.

10:17AM   10          MADAM CLERK, AUGUST, SEPTEMBER, AND OCTOBER.

10:17AM   11                 THE CLERK:    YES, YOUR HONOR.

10:17AM   12                 THE COURT:    WE'LL SET, AS I SAID, A PRETRIAL

10:17AM   13     CONFERENCE DATE.    WE'LL ADJUST THE DATES PROPER.      I THINK YOU

10:17AM   14     PROBABLY HAVE OR MAY HAVE SOME FAMILIARITY.         WE TYPICALLY GO

10:17AM   15     THREE DAYS A WEEK FOR TRIAL, SOMETIMES MORE, SOMETIMES LESS,

10:17AM   16     BUT WE CAN ADJUST THAT SCHEDULE AS WE GO FORWARD.

10:17AM   17          ALL RIGHT.    THANK YOU.     ANYTHING FURTHER ON THE TRIAL DATE

10:17AM   18     THEN?

10:17AM   19                 MR. SCHENK:    NO, YOUR HONOR.

10:17AM   20                 MR. DOWNEY:    NO, YOUR HONOR.

10:17AM   21                 MR. CAZARES:   NO, YOUR HONOR.

10:17AM   22                 THE COURT:    ALL RIGHT.   THANK YOU.    LET'S LOOK THEN

10:17AM   23     TO THE MOTION THAT IS BEFORE US.       NOW, WHY DON'T I HEAR -- CAN

10:17AM   24     I GET AN UPDATE ON THE STATUS OF DISCOVERY?

10:17AM   25          MR. BOSTIC, DO YOU WANT TO SPEAK TO THAT?



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 12 of 72
                                                                                     12


10:17AM    1                MR. BOSTIC:    YES, YOUR HONOR.

10:17AM    2                THE COURT:    AND I REALIZE THIS IS THE DEFENSE

10:17AM    3     MOTION, BUT I WANTED TO GET AN UPDATE FROM THE GOVERNMENT IF

10:18AM    4     YOU DON'T MIND.

10:18AM    5                MR. BOSTIC:    I'LL COME UP TO THE PODIUM SO I CAN

10:18AM    6     LOOK AT MY NOTES.    LARGELY THE CURRENT STATUS OF DISCOVERY IN

10:18AM    7     THIS MATTER AS TO THE AGENCY'S FDA AND CMS, THAT STATUS IS

10:18AM    8     REFLECTED IN THE GOVERNMENT'S OPPOSITION.

10:18AM    9          AS TO LARGER DISCOVERY IN THE CASE, I UNDERSTAND THE

10:18AM   10     COURT'S QUESTION IS ABOUT DISCOVERY GENERALLY.

10:18AM   11          AS I'VE PREVIOUSLY TOLD THE COURT, DISCOVERY IN THIS CASE

10:18AM   12     IS SUBSTANTIALLY COMPLETE.     THE VAST MAJORITY OF THE

10:18AM   13     GOVERNMENT'S PRODUCTION HAS BEEN SENT OVER TO THE DEFENSE.

10:18AM   14          THERE ARE STILL SOME OUTSTANDING LARGE BATCHES OF

10:18AM   15     DISCOVERY THAT ARE STILL ON THEIR WAY OVER.         WE'RE MAKING EVERY

10:18AM   16     EFFORT TO GET THOSE TO THE DEFENSE AS SOON AS POSSIBLE.

10:18AM   17          THE TWO SIGNIFICANT BATCHES OF DISCOVERY THAT ARE STILL

10:18AM   18     OUTSTANDING OR WERE RECENTLY OUTSTANDING, ONE WAS A PORTION OF

10:18AM   19     A BATCH OF ABOUT 250,000 DOCUMENTS PRODUCED BY THERANOS SHORTLY

10:18AM   20     BEFORE IT CEASED OPERATIONS.

10:18AM   21          THE GOVERNMENT HAS BEEN UNDERGOING A FILTER TEAM OR TAINT

10:19AM   22     REVIEW OF THOSE DOCUMENTS, AND WE'VE PRODUCED HALF OF THOSE

10:19AM   23     DOCUMENTS A FEW WEEKS AGO TO THE DEFENSE AND MORE RECENTLY

10:19AM   24     WE'VE PRODUCED THE OTHER HALF SO THE DEFENSE NOW HAS ALL OF

10:19AM   25     THOSE MATERIALS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 13 of 72
                                                                                       13


10:19AM    1          I SHOULD NOTE THAT THE SECOND HALF THAT WE PRODUCED THE

10:19AM    2     GOVERNMENT HAS NOT COMPLETED ITS FILTER REVIEW YET SO THE TRIAL

10:19AM    3     TEAM DOES NOT HAVE ACCESS TO ANY OF THESE DOCUMENTS YET, BUT

10:19AM    4     WE'VE PROVIDED THEM TO THE DEFENSE IN THE INTEREST OF

10:19AM    5     EFFICIENCY AND SO THAT THEY CAN BEGIN REVIEWING IN TRIAL

10:19AM    6     PREPARATION.

10:19AM    7          THE OTHER OUTSTANDING LARGE BATCH OF DISCOVERY IS

10:19AM    8     SOMETHING THAT HAS RECENTLY COME INTO THE GOVERNMENT'S

10:19AM    9     POSSESSION.    IT'S A LARGE HARD DRIVE.    I UNDERSTAND THAT A LOT

10:19AM   10     OF THE CONTENT WILL CONSIST OF VIDEO FILES, MARKETING MATERIALS

10:19AM   11     MADE BY OR AT THE DIRECTION OF THERANOS.      WE ARE PREPARING TO

10:19AM   12     PRODUCE THAT TO THE DEFENSE AS WELL.      THE ONLY HOLDUP THERE IS

10:19AM   13     OBTAINING THE HARDWARE NECESSARY TO LOAD IT AND ACTUALLY

10:19AM   14     PROVIDE IT TO THE DEFENSE.

10:19AM   15          SO THERE AGAIN OUR PLAN IS TO GIVE IT TO THE DEFENSE

10:19AM   16     BEFORE WE'VE HAD A CHANCE TO REVIEW IT TO MAKE SURE THAT THEY

10:20AM   17     HAVE IT AS SOON AS POSSIBLE.

10:20AM   18                  THE COURT:    AND IS THIS COPY, IS THAT GOING TO BE

10:20AM   19     JUST A COPY, IF YOU WILL, AS OPPOSED TO GOING THROUGH ANY

10:20AM   20     PROPRIETARY SOFTWARE THAT THE GOVERNMENT USES TO DOWNLOAD OR

10:20AM   21     DISCOVERY?

10:20AM   22          I ASK THAT QUESTION BECAUSE YOU KNOW THERE ARE SOMETIMES

10:20AM   23     ISSUES ABOUT, WELL, YOU KNOW, THE GOVERNMENT PROTOCOL IS

10:20AM   24     DIFFERENT THAN WHAT A DEFENDANT MIGHT HAVE.

10:20AM   25                  MR. BOSTIC:   CORRECT, YOUR HONOR.     SO IN THIS CASE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 14 of 72
                                                                                    14


10:20AM    1     THE FILES THEMSELVES CAME FROM A THIRD PARTY SO THEY'RE IN

10:20AM    2     WHATEVER FORMAT THAT THIRD PARTY USED.     I DON'T KNOW STANDING

10:20AM    3     HERE TODAY WHAT FORMAT THAT IS.

10:20AM    4          WE'LL LOOK AT IT WHEN WE GET IT AND MAKE A DETERMINATION

10:20AM    5     AS TO WHETHER IT'S MORE EFFICIENT FOR THE GOVERNMENT TO PROCESS

10:20AM    6     IT AND PRODUCE IT TO THE DEFENSE WITH METADATA AS WE WOULD WITH

10:20AM    7     OTHER PRODUCTIONS OR TO SIMPLY COPY THE DATA AND GIVE IT TO

10:20AM    8     THEM IN THE SAME FORM THAT WE HAVE, AND WE WILL ALSO CONFIRM

10:20AM    9     WITH THEM TO DETERMINE THEIR PREFERENCES.

10:20AM   10                 THE COURT:   OKAY.   THANK YOU FOR THE UPDATE.

10:20AM   11          WHAT SHOULD I KNOW FROM THE DEFENSE ABOUT YOUR MOTION?

10:20AM   12                 MR. WADE:    WELL, YOUR HONOR, GIVEN THAT THE COURT

10:21AM   13     HAS MADE A DECISION TO EXPEDITE OUR JOINT RECOMMENDATION TO

10:21AM   14     TRIAL, MAYBE THEN AN ORDER IS NEEDED TO TRY TO MOVE THINGS

10:21AM   15     ALONG AND TO HELP THE GOVERNMENT IN OBTAINING THE AGENCY

10:21AM   16     MATERIALS THAT WE NEED.

10:21AM   17          THE DOCUMENTS THAT WE'RE SEEKING ARE AT THE CORE OF THE

10:21AM   18     CASE.    THE -- AND THEY'RE NECESSARY FOR OUR PREPARATION FOR

10:21AM   19     TRIAL.

10:21AM   20          A SIGNIFICANT ALLEGATION IN THE INDICTMENT IS THE

10:21AM   21     GOVERNMENT'S ALLEGATION THAT THERANOS'S TESTS WERE UNRELIABLE

10:21AM   22     AND INACCURATE.

10:21AM   23          THE GOVERNMENT APPEARS TO WANT TO BUILD ITS CASE ON

10:21AM   24     INFORMATION THAT IT RECEIVED FROM CMS AND FROM CMS WITNESSES.

10:21AM   25          THEY'VE SOUGHT TESTIMONY FROM THREE WITNESSES, AND THEY



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 15 of 72
                                                                                    15


10:21AM    1     RECEIVED HUNDREDS OF THOUSANDS OF PAGES OF DOCUMENTS AND

10:21AM    2     TERABYTES OF DATA.

10:21AM    3          ANOTHER CENTRAL ALLEGATION IN THE CASE RELATES TO ALLEGED

10:21AM    4     MISREPRESENTATIONS BY MS. HOLMES AND MR. BALWANI REGARDING THE

10:22AM    5     NEED FOR FDA APPROVAL OF THERANOS TECHNOLOGY.

10:22AM    6          HERE AGAIN THE GOVERNMENT APPEARS POISED TO BUILD ITS CASE

10:22AM    7     ON INFORMATION AND TESTIMONY IT OBTAINED FROM THE FDA.

10:22AM    8          THE GOVERNMENT BY ALL ACCOUNTS HAD NEARLY UNFETTERRED

10:22AM    9     ACCESS TO THOSE AGENCIES.    THEY OBTAINED INFORMATION WITHOUT A

10:22AM   10     SUBPOENA, SEEMINGLY AT WILL.

10:22AM   11          THERE'S NO INDICATION IN THE RECORD THAT IS BEFORE THE

10:22AM   12     COURT THAT THERE WAS EVER ANY RESISTANCE TO ANY REQUEST MADE BY

10:22AM   13     THE GOVERNMENT AND THAT RESISTANCE DIDN'T MANIFEST ITSELF UNTIL

10:22AM   14     DEFENSE REQUEST FOR INFORMATION THAT THE GOVERNMENT DID NOT

10:22AM   15     GATHER WERE PASSED THROUGH.

10:22AM   16          THEN SUDDENLY THE REGULATORY HAZE SORT OF APPEARS IN FRONT

10:22AM   17     OF ALL OF THESE REQUESTS AND THE OBSTACLES ARE PRESENTED AND

10:23AM   18     DELAY RESULTS.

10:23AM   19          AS THE COURT KNOWS, BECAUSE YOU NOTED AT THE START OF THE

10:23AM   20     HEARING, THE MOUNTAIN OF PAPER THAT YOU'VE REVIEWED IN ADVANCE

10:23AM   21     OF THIS HEARING.   FRANKLY, WE ARE SURPRISED YOU DIDN'T WANT THE

10:23AM   22     WEEKEND TO REVIEW IT AND WANTED TO ADVANCE THE HEARING.

10:23AM   23          BUT AS YOU KNOW FROM THAT, THERE HAVE BEEN SUBSTANTIAL

10:23AM   24     DELAYS IN OUR ABILITY TO ACCESS THAT MATERIAL.     MR. BALWANI'S

10:23AM   25     PLEADING SETS FORTH TEN MONTHS OF EFFORTS TO TRY AND GET THAT



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 16 of 72
                                                                                       16


10:23AM    1     MATERIAL IN THE RELATED PROCEEDING.

10:23AM    2          WE'RE NOT A PARTY TO THE S.E.C. PROCEEDING.     WE'VE BEEN

10:23AM    3     TRYING TO GET IT FOR SIX MONTHS.

10:23AM    4          THE GOVERNMENT, THANKFULLY RECENTLY, ON THE EVE OF OUR

10:23AM    5     INDICATION THAT WE WERE GOING TO FILE A MOTION RELAYED THESE

10:23AM    6     REQUESTS TO CMS AND THE FDA AND AS VOLUNTARILY REQUESTS.

10:23AM    7          THE LAW REQUIRES MORE.     THIS IS AN OBLIGATION.   SANTIAGO

10:23AM    8     AND BRYAN ARE CLEAR.      THE NINTH CIRCUIT LAW IS CLEAR.   WHEN THE

10:23AM    9     GOVERNMENT IS ABLE TO GO IN AND GET ACCESS TO AGENCY DOCUMENTS

10:24AM   10     IN THIS WAY, THEY'RE WITHIN THE CUSTODY, POSSESSION, AND

10:24AM   11     CONTROL OF THE PROSECUTION TEAM, AND THEY HAVE TO GET MATERIALS

10:24AM   12     THAT ARE NECESSARY TO THE PREPARATION OF THE DEFENSE AND BRADY

10:24AM   13     MATERIAL.   THE LAW IS UNAMBIGUOUS IN THAT REGARD.

10:24AM   14          SO WE APPRECIATE THE GOOD FAITH EFFORTS OF THE GOVERNMENT

10:24AM   15     TO RECOGNIZE THE VALIDITY OF OUR SIX REQUESTS.

10:24AM   16                 THE COURT:    AND THOSE SIX REQUESTS, I THINK, WERE

10:24AM   17     ADVANCED TO THE AGENCIES?

10:24AM   18                 MR. BOSTIC:    CORRECT, YOUR HONOR.

10:24AM   19                 THE COURT:    VERBATIM REQUESTS AS I UNDERSTAND IT.

10:24AM   20                 MR. BOSTIC:    THAT'S CORRECT, YOUR HONOR.

10:24AM   21                 MR. WADE:    THEY WERE, AND WE APPRECIATE THAT.     AND

10:24AM   22     WE ALSO APPRECIATE THAT THE GOVERNMENT MAY NOT BE RECEIVING AS

10:24AM   23     GOOD A CUSTOMER SERVICE WITH RESPECT TO THE DEFENSE REQUEST AS

10:24AM   24     THEY RECEIVED WITH RESPECT TO THEIR OWN.

10:24AM   25          THAT'S WHY A COURT ORDER IS NEEDED HERE TO PROMPT THE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 17 of 72
                                                                                    17


10:24AM    1     AGENCIES TO MEET THE OBLIGATIONS AND LET THE GOVERNMENT SATISFY

10:24AM    2     THEIR RULE 16 REQUIREMENTS.

10:24AM    3                  THE COURT:   SO LET ME ASK -- PARDON ME FOR

10:25AM    4     INTERRUPTING YOU.    BUT LET ME ASK, I'M CURIOUS ABOUT A COUPLE

10:25AM    5     OF THINGS.

10:25AM    6          FIRST OF ALL, PARALLEL PROCEEDINGS HERE, WE KNOW THAT,

10:25AM    7     MR. BALWANI'S S.E.C. PROCEEDING, AND I THINK SOME OF THE

10:25AM    8     RESPONSES FROM THE AGENCIES SEEM TO SUGGEST, AND I'M GETTING A

10:25AM    9     LITTLE AHEAD HERE, SEEM TO SUGGEST THAT IN RESPONSE TO

10:25AM   10     MS. HOLMES'S REQUEST, I ALMOST READ IT, MR. BOSTIC, YOU CAN

10:25AM   11     HELP ME ON THIS, I ALMOST READ THE RESPONSE, I THINK IT'S A

10:25AM   12     JUNE 10TH AND A JUNE 7 LETTER FROM FDA AND CMS RESPECTIVELY,

10:25AM   13     THEY ALSO SEEM TO SAY THAT WE'RE GOING TO PROVIDE MR. BALWANI

10:25AM   14     INFORMATION PURSUANT TO HIS CIVIL S.E.C. RESPONSES.

10:25AM   15          AND THE RESPONSE TO MS. HOLMES'S REQUEST ALMOST SEEMS TO

10:25AM   16     SAY SEE BALWANI.    MY SENSE IS YOU HAVE SOME OBJECTION TO THAT

10:26AM   17     BECAUSE YOU TOLD ME IN YOUR PLEADINGS YOU'RE NOT A PARTY TO

10:26AM   18     THAT AND YOU WOULD LIKE SOME ANSWERS SPECIFICALLY TO YOUR

10:26AM   19     REQUEST.

10:26AM   20                  MR. WADE:    OUR POSITION IS SIMPLE.    IF YOU BACK UP A

10:26AM   21     STEP, YOUR HONOR, AT THE START OF THE INVESTIGATION THE

10:26AM   22     GOVERNMENT SENT A PRESERVATION NOTICE TO THESE TWO AGENCIES AND

10:26AM   23     SAID PRESERVE EVERYTHING --

10:26AM   24                  THE COURT:   NO, I UNDERSTAND.

10:26AM   25                  MR. WADE:    -- RELATING TO THERANOS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 18 of 72
                                                                                     18


10:26AM    1          IF IT'S EASIER TO GIVE US EVERYTHING RELATING TO THERANOS

10:26AM    2     AND AVOID ALL OF THE REVIEW THAT THEY COMPLAIN ABOUT, WE'RE

10:26AM    3     HAPPY TO TAKE THAT AND DO THE WORK.

10:26AM    4          BUT NOW THEIR POSITION -- THE POSITIONS OF THE FDA AND CMS

10:26AM    5     DIFFER SOMEWHAT, BUT THEY DON'T TAKE OUR REQUEST AND SAY WE'LL

10:26AM    6     COMPLY WITH THEM.    THEY TAKE OUR REQUESTS AND SAY WE'LL DO

10:26AM    7     EFFORTS THAT WE CONSIDER TO BE REASONABLE.      WE'LL DECIDE WHAT

10:26AM    8     WE THINK IS RELEVANT, AND WE WILL RESPOND TO THOSE REQUESTS

10:26AM    9     ACCORDINGLY.

10:26AM   10          IN FACT, IF YOU LOOK AT THE FDA REQUEST, IT MAKES -- THE

10:26AM   11     FDA LETTER OF JUNE 7TH, IT MAKES CLEAR THAT IT DOESN'T THINK

10:26AM   12     THAT MUCH OF WHAT WE SEEK IS RELEVANT, IT'S NOT CLEAR WHAT

10:27AM   13     THEY'RE GATHERING, IT'S NOT CLEAR WHICH CUSTODIANS THEY'RE

10:27AM   14     LOOKING AT.

10:27AM   15          FRANKLY, IT'S NOT CLEAR THAT THEY'RE EVEN GOING TO RESPOND

10:27AM   16     TO MANY OF OUR REQUESTS.

10:27AM   17                THE COURT:    WELL, LET'S START WITH THE FDA.   THEY

10:27AM   18     TALK ABOUT THAT THEY NEED EITHER A WAIVER OR A PROTECTIVE ORDER

10:27AM   19     OR BOTH FROM THERANOS, THE ASSIGNEE OF THERANOS.

10:27AM   20          WHAT IS THE LATEST ON THAT?

10:27AM   21                MR. BOSTIC:    SO, YOUR HONOR, NOT TO INTERRUPT.

10:27AM   22                THE COURT:    YES.   NO, PLEASE.

10:27AM   23                MR. BOSTIC:    MY UNDERSTANDING OF THE STATUS THERE IS

10:27AM   24     THAT MR. BALWANI'S COUNSEL HAS BEEN ABLE TO OBTAIN A WAIVER

10:27AM   25     THAT PERMITS THE AGENCY TO PRODUCE IN THE CIVIL CASE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 19 of 72
                                                                                       19


10:27AM    1          I HAVE NOT HEARD THAT MR. BALWANI'S COUNSEL HAS BEEN ABLE

10:27AM    2     TO OBTAIN THAT WAIVER APPLYING TO THE CRIMINAL CASE.        I WOULD

10:27AM    3     IMAGINE THAT IT MIGHT BE THE SAME ANALYSIS FOR THE ASSIGNEE,

10:27AM    4     BUT I HAVE NOT HAD THOSE CONVERSATIONS WITH THE ASSIGNEE.

10:27AM    5                  THE COURT:   IT SOUNDS LIKE PER THEIR LETTER THAT

10:27AM    6     MIGHT BE HELPFUL.

10:27AM    7                  MR. WADE:    YOUR HONOR, THE DEFENSE HAS NO OBLIGATION

10:27AM    8     TO DO ANYTHING FOR THE GOVERNMENT TO MEET ITS RULE 16

10:27AM    9     OBLIGATIONS.    THEY HAVE AN OBLIGATION TO MEET THEIR RULE 16

10:28AM   10     OBLIGATIONS.    WE WANT TO DO WHATEVER WE CAN TO MEET AND CONFER.

10:28AM   11                  THE COURT:   HOW CAN I HELP YOU?

10:28AM   12                  MR. WADE:    AN ORDER FROM THE COURT.

10:28AM   13                  THE COURT:   CAN I ORDER THEM TO DO A WAIVER?

10:28AM   14                  MR. WADE:    YOU CAN ORDER THEM TO PRODUCE THE

10:28AM   15     DOCUMENTS.

10:28AM   16                  THE COURT:   THAT'S NOT MY QUESTION.     MY QUESTION WAS

10:28AM   17     IF THEY NEED A WAIVER, LET'S GET THE WAIVER.         LET'S JUST GET IT

10:28AM   18     DONE.

10:28AM   19                  MR. WADE:    THEY WON'T NEED A WAIVER, YOUR HONOR,

10:28AM   20     RESPECTIVELY.

10:28AM   21          MANY OF THE BARRIERS THEY'RE ERECTING ARE BECAUSE THEY

10:28AM   22     DON'T HAVE A COURT ORDER THAT IS REQUIRING THEM.        IT'S NOT

10:28AM   23     CLEAR TO US THAT THEY ACTUALLY -- THAT THE BASES THAT THEY'RE

10:28AM   24     PROVIDING ARE A PROPER BASIS TO NOT MEET RULE 16 OBLIGATIONS,

10:28AM   25     WHICH CLEARLY THESE AGENCIES FALL WITHIN RULE 16 GIVEN HOW



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 20 of 72
                                                                                  20


10:28AM    1     CENTRAL THEY ARE AND THE ACCESS AND KNOWLEDGE OF THE GOVERNMENT

10:28AM    2     WITH RESPECT TO THIS.      BUT IF THE COURT ISSUES AN ORDER THAT --

10:28AM    3                  THE COURT:   I UNDERSTAND THAT.   LET'S PARSE THROUGH

10:28AM    4     THIS THEN, LET'S PARSE THROUGH THIS.

10:28AM    5                  MR. WADE:    YES.

10:28AM    6                  THE COURT:   THEY'RE SAYING, THE FDA, -- I'M LOOKING

10:28AM    7     AT THE LETTER, AND THIS IS 79-4, DOCUMENT 79-4, ECF PAGE 4 OF

10:29AM    8     5, THE SECOND PARAGRAPH IN THE MIDDLE, IT TALKS ABOUT -- AND

10:29AM    9     THIS IS A LETTER AUTHORED FROM MARCI, M-A-R-C-I, V. NORTON,

10:29AM   10     N-O-R-T-O-N, SENIOR COUNSEL, AND SHE SAYS IN THE LETTER THAT

10:29AM   11     THE FDA IS PROHIBITED FROM RELEASING TRADE SECRET AND

10:29AM   12     CONFIDENTIAL, COMMERCIAL AND FINANCIAL INFORMATION, CCI,

10:29AM   13     REGARDING DEVICES OBTAINED, ET CETERA, ET CETERA.      TRADE

10:29AM   14     SECRETS.

10:29AM   15          SHE SUGGESTS THAT AN ASSIGNEE PROVIDE A WRITTEN WAIVER

10:29AM   16     PERMITTING THEM TO DO THAT.

10:29AM   17          THAT SEEMS PRETTY SIMPLE TO DO.      MAYBE I'M MISSING

10:29AM   18     SOMETHING.    CAN'T WE GET THAT?

10:29AM   19                  MR. WADE:    WE HAVE NO ABILITY TO GET THAT, YOUR

10:29AM   20     HONOR.

10:29AM   21                  THE COURT:   HAVE YOU MADE A REQUEST FOR THAT?

10:29AM   22                  MR. WADE:    AGAIN, WE HAVE NOT MADE A REQUEST.

10:29AM   23     PREVIOUSLY WHEN THE GOVERNMENT OBTAINED ALL OF THE MATERIALS IT

10:29AM   24     WANTED DURING THE INVESTIGATION, THE GOVERNMENT WENT TO

10:29AM   25     THERANOS AND GOT SUCH A WAIVER, AND IF THE GOVERNMENT FEELS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 21 of 72
                                                                                    21


10:30AM    1     THAT'S THE GATEWAY TO MEETING ITS RULE 16 OBLIGATIONS AND

10:30AM    2     CUTTING THROUGH THIS, IT'S WELCOME TO DO SO.

10:30AM    3          YOUR HONOR, I WOULD RESPECTFULLY SAY AN ORDER FROM THIS

10:30AM    4     COURT THAT REQUIRES THEM TO PRODUCE DOCUMENTS THAT ARE

10:30AM    5     RESPONSIVE TO THESE REQUESTS WOULD OBVIATE THE NEED FOR SUCH A

10:30AM    6     WAIVER FROM THERANOS.    WE COULD ALSO AGREE TO A PROTECTIVE

10:30AM    7     ORDER THAT COULD BE IN PLACE IN THIS CASE.     I'M SURE WE CAN

10:30AM    8     EASILY MEET AND CONFER WITH THE GOVERNMENT TO FIND SOMETHING.

10:30AM    9                THE COURT:   I THOUGHT A PROTECTIVE ORDER WOULD BE IN

10:30AM   10     PLACE SPECIFICALLY IN REGARDS TO CMS.     THEY WANT A PROTECTIVE

10:30AM   11     ORDER FOR SOME OF THAT MATERIAL, AND THAT WAS GOING TO BE MY

10:30AM   12     NEXT QUESTION WHETHER OR NOT THERE HAD BEEN A MEET AND CONFER

10:30AM   13     TO ACCOMPLISH THIS.

10:30AM   14          I RECOGNIZE YOU'RE SAYING IT'S BEEN MONTHS, IT'S BEEN SIX

10:30AM   15     MONTHS SINCE WE RECEIVED THIS, BUT I'D LIKE TO HELP YOU OUT AND

10:30AM   16     GET SOME JOINT EFFORT HERE.    YOU'RE ALL OF COMMON PURPOSE TO

10:30AM   17     GET THIS DONE.

10:30AM   18                MR. WADE:    WE APPRECIATE THAT, YOUR HONOR.

10:30AM   19                THE COURT:   LET'S GET IT DONE.

10:30AM   20                MR. WADE:    AND WE WOULD LIKE TO GET IT DONE, TOO.

10:31AM   21          AGAIN, TO BE CLEAR, WE THINK THAT THE BEST WAY TO DO THAT

10:31AM   22     IS TO GET AN ORDER FROM THE COURT.

10:31AM   23          RESPECTFULLY, WE'VE DEALT WITH MANY FEDERAL AGENCIES IN

10:31AM   24     OUR PRACTICE.    AS YOU KNOW, WE SIT IN OUR NATION'S CAPITOL, AND

10:31AM   25     OBSTACLES REMAIN IF A COURT DOES NOT MAKE CLEAR THAT IT'S A



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 22 of 72
                                                                                    22


10:31AM    1     LEGAL OBLIGATION OF THE UNITED STATES GOVERNMENT TO PROVIDE

10:31AM    2     THESE MATERIALS.

10:31AM    3          I WILL REPRESENT TO THE COURT WE WILL MEET AND CONFER

10:31AM    4     DILIGENTLY AND PROVIDE WHATEVER FLEXIBILITY IS WITHIN OUR

10:31AM    5     CONTROL TO GET ACCESS TO THESE DOCUMENTS.      PROTECTIVE DOCUMENTS

10:31AM    6     ARE WITHIN OUR CONTROL.      WE'RE HAPPY TO PROVIDE A PROTECTIVE

10:31AM    7     ORDER THAT COVERS THE CMS MATERIALS, THE FDA MATERIALS OR ANY

10:31AM    8     OF THE OTHER MATERIALS THAT WE NEED WITHIN RULE 16.

10:31AM    9          BUT THAT DOESN'T RELIEVE THE GOVERNMENT OF ITS OBLIGATION

10:31AM   10     TO GET THE MATERIALS.      THE GOVERNMENT RIGHT NOW REFUSES TO

10:31AM   11     ACCEPT THAT OBLIGATION.      THEY'VE GOT ALL OF THE MATERIALS THAT

10:31AM   12     THEY WANTED.

10:31AM   13                  THE COURT:    YOU'RE REFUSING YOUR OBLIGATION, YOUR

10:32AM   14     RULE 16 OBLIGATION?

10:32AM   15                  MR. BOSTIC:   I WOULD DISAGREE WITH THAT

10:32AM   16     CHARACTERIZATION, YOUR HONOR.

10:32AM   17                  MR. WADE:    WELL, I THINK THE FACTS HERE SUGGEST

10:32AM   18     OTHERWISE.    BRYAN AND -- AGAIN, THE GOVERNMENT IS TRYING TO DO

10:32AM   19     WHAT THE COURT SUGGESTS, WHICH IS THAT THEY ARE TRYING TO DO

10:32AM   20     WHATEVER THEY CAN ON A VOLUNTARY BASIS TO GET THE MATERIAL THAT

10:32AM   21     THEY WANT.

10:32AM   22          WHEN THE GOVERNMENT ON A VOLUNTARY BASIS WENT TO GET

10:32AM   23     INFORMATION, THAT WAS -- THAT IT WANTED FOR ITS INVESTIGATION,

10:32AM   24     THE DOORS WERE WIDE OPEN AND THE SHELVES WERE FULL AND THEY

10:32AM   25     COULD TAKE WHATEVER THEY WANTED.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 23 of 72
                                                                                   23


10:32AM    1          THERE'S NO INDICATION THAT THERE WERE ANY OBSTACLES THAT

10:32AM    2     WERE MEANINGFUL THAT PREVENTED THEM FROM GETTING INFORMATION.

10:32AM    3          THERE SHOULD BE NO REASON THAT THE SAME ISN'T THE -- SAME

10:32AM    4     ISN'T TRUE FOR THESE REQUESTS.

10:32AM    5          THE ONLY REASON THAT THAT IS TRUE IS BECAUSE THESE

10:32AM    6     AGENCIES KNOW THAT THESE ARE DEFENSE REQUESTS.      THEY'RE NOT

10:32AM    7     WILLING TO PROVIDE THE SAME LEVEL OF COOPERATION, WHICH IS NOT

10:32AM    8     FAIR, YOUR HONOR.

10:32AM    9                THE COURT:    I APPRECIATE THAT.   SO ONE THOUGHT I HAD

10:32AM   10     AFTER I READ YOUR INFORMATION AND THE GOVERNMENT'S INFORMATION

10:32AM   11     AND RECOGNIZING THAT MR. BOSTIC AND HIS TEAM HAS PUT FORWARD

10:33AM   12     THESE REQUESTS PURSUANT, VERBATIM TO THE SIX CATEGORIES THAT

10:33AM   13     THE DEFENSE HAS REQUESTED, AND I APPRECIATE THAT.       I'M SURE YOU

10:33AM   14     DO, TOO.

10:33AM   15                MR. WADE:    WE DO.

10:33AM   16                THE COURT:    AND I GUESS THE RESULT IS AT LEAST THE

10:33AM   17     JUNE 7TH, THE JUNE 10TH LETTER FROM THESE TWO AGENCIES.

10:33AM   18          A THOUGHT I HAD ABOUT GOING FORWARD WAS TO GIVE THE

10:33AM   19     GOVERNMENT, YOU, PERHAPS 60, 70 DAYS TO SEE WHAT IS FORTHCOMING

10:33AM   20     AND IF -- AND HAVE ANOTHER STATUS.     AND IF THERE'S

10:33AM   21     INSUFFICIENCY, DEFICIENCY OF THE MATERIAL, THEN MAYBE WE SET AN

10:33AM   22     EVIDENTIARY HEARING AND ASK MS. NORTON -- LET'S SEE, WHO IS THE

10:33AM   23     AUTHOR OF THIS CMS LETTER? -- KAREN DYER, D-Y-E-R, TO COME TO

10:33AM   24     COURT AND TELL US WHY THEY HAVEN'T COMPLIED.

10:34AM   25          IT TAKES A LITTLE MORE TIME, AND I REALIZE TIME IS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 24 of 72
                                                                                        24


10:34AM    1     PRECIOUS WHEN YOU'RE PREPARING THE DEFENSE.         BUT MY SENSE WAS

10:34AM    2     THAT THERE WAS AN ENGAGEMENT OF AT LEAST A DELIVERY OF THE SIX

10:34AM    3     CATEGORIES.    THE FDA, CMS HAVE SAID, OKAY, WE'RE GOING TO START

10:34AM    4     ROLLING THIS OUT.    I HAVE SOME QUESTIONS ABOUT -- I THINK FDA

10:34AM    5     SAID IT WILL TAKE US A MONTH TO GET THAT OUT.        THE DATE OF

10:34AM    6     THEIR LETTER WAS JUNE 7TH, AND SO WE SHOULD EXPECT DELIVERY IF

10:34AM    7     WE HOLD THEM TO THAT TO JULY 7, NEXT WEEK.

10:34AM    8          BUT I HAD A NOTE TO MYSELF HERE THAT SEEMS TOO LONG.          EASY

10:34AM    9     FOR ME TO SAY BECAUSE WE'RE HERE AND WE'RE NOT IN THEIR

10:34AM   10     ARCHIVES.   BUT I DO WANT TO ADVANCE THIS, THE DISCOVERY, IN

10:34AM   11     SOME MANNER.

10:34AM   12          THE EASIEST THING I COULD DO TODAY IS TO JUST SIGN A PIECE

10:34AM   13     OF PAPER, SCRATCH SOMETHING OUT AND SAY GIVE IT TO ME.        I

10:34AM   14     APPRECIATE THAT.

10:34AM   15          THEY'VE RAISED SOME CONCERNS THAT I THINK HAVE SOME

10:34AM   16     LEGITIMACY.    THEY HAVE SOME ATTORNEY-CLIENT PRIVILEGE QUESTIONS

10:34AM   17     ABOUT SOME DOCUMENTS.    THEY HAVE SOME OTHER ISSUES ABOUT

10:35AM   18     PRIVILEGED INFORMATION THAT I THINK THEY'RE ENTITLED TO ASSERT

10:35AM   19     AT LEAST A FACIAL OBJECTION TO, AND WE SHOULD HOLD THEM TO THAT

10:35AM   20     AND ALLOW THEM THAT OPPORTUNITY.

10:35AM   21          THEN IF NEEDED, WE CAN COME BACK AND THEY CAN TELL US SO

10:35AM   22     THAT THEY CAN DEVELOP A PRIVILEGE LOG OR WHATEVER THEY NEED TO

10:35AM   23     DO TO SEGREGATE INFORMATION AS TO WHY THEY'RE NOT GIVING IT TO

10:35AM   24     THE DEFENSE.   I APPRECIATE THAT.

10:35AM   25          LET ME JUST TELL YOU THAT'S JUST AN OVERALL THOUGHT I HAD



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 25 of 72
                                                                                     25


10:35AM    1     TO GIVE THEM THAT TIME TO GET IT DONE.     AND MR. BOSTIC AND

10:35AM    2     MR. SCHENK AND MR. LEACH WOULD TELL THEM THAT THE COURT IS

10:35AM    3     ADVISING THEM TO PROCEED WITH AS MUCH SPEED AS THEY CAN GIVE

10:35AM    4     BECAUSE I EXPECT THEM AND I'LL GIVE THEM AN OPPORTUNITY TO

10:35AM    5     VOLUNTARILY TO PRODUCE THE INFORMATION.     AND IN THE INTERIM THE

10:35AM    6     COURT IS GOING TO WORK ON AN ORDER THAT WOULD BE FORTHCOMING,

10:35AM    7     AND IT WOULD PROBABLY HAVE A SHORT TIMELINE THEREAFTER IF I'M

10:35AM    8     GOING TO GIVE THEM 60 DAYS.     IT WOULD PROBABLY BE A SHORT LEASH

10:36AM    9     AFTER THAT TO COMPLY WITH THE BALANCE OF THINGS.     THAT'S AN

10:36AM   10     OVERALL THOUGHT THAT I JUST HAD.

10:36AM   11                 MR. WADE:    YOUR HONOR, I APPRECIATE THE IMPULSE TO

10:36AM   12     WANT TO GIVE THE AGENCY SOME FLEXIBILITY TO BE COMPLIANT, AND I

10:36AM   13     APPRECIATE -- AND I APPRECIATE THE HESITATION IN WANTING TO

10:36AM   14     JUST IMPOSE AN ORDER ON A CO-EQUAL BRANCH OF GOVERNMENT, I

10:36AM   15     UNDERSTAND THAT.

10:36AM   16                 THE COURT:   YOU KNOW -- NO, I HAVE NO HESITATION

10:36AM   17     ABOUT THAT.

10:36AM   18                 MR. WADE:    EVEN BETTER, YOUR HONOR.

10:36AM   19                 THE COURT:   BUT THERE IS AN ENGAGEMENT GOING ON

10:36AM   20     HERE.    THEY SAID THEY WERE GOING TO ROLL SOME THINGS OUT.     I

10:36AM   21     UNDERSTAND YOUR POSITION WHEN THEY SAID I THINK IT'S A

10:36AM   22     REASONABLE RESPONSE TO THE REQUEST.     I DON'T KNOW WHAT THAT

10:36AM   23     MEANS.

10:36AM   24          I UNDERSTAND YOU SAY, WELL, THIS ISN'T RELEVANT, THIS

10:36AM   25     ISN'T MATERIAL.    WELL, THAT'S NOT THEIR CALL, AND THEY DON'T



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 26 of 72
                                                                                    26


10:36AM    1     GET TO SAY THAT.   I APPRECIATE THAT, AND I'M NOT TAKING THEM AT

10:36AM    2     PERHAPS -- PERHAPS I'M JUST TAKING IT FACIALLY THAT THEY'RE

10:37AM    3     OPINING THAT WE DON'T THINK IT'S RELEVANT.      WE DON'T THINK IT'S

10:37AM    4     MATERIAL.

10:37AM    5          THEY DON'T GET TO MAKE THAT CALL.       THEY CAN EXPRESS THEIR

10:37AM    6     OPINION ABOUT IT, BUT THEY CAN'T WITHHOLD SOMETHING JUST

10:37AM    7     BECAUSE THEY THINK IT'S NOT HELPFUL.     THEY HAVE TO PROVIDE IT,

10:37AM    8     AND THEN WE HAVE A CONVERSATION, AND I THINK THE JUDGE IS THE

10:37AM    9     PERSON THAT GETS TO MAKE THAT CALL LAST TIME I CHECKED SO

10:37AM   10     THAT'S HOW THAT SHOULD PROCEED.

10:37AM   11          THAT'S WHY I'M SAYING THIS PROCESS HAS BEEN ENGAGED NOW,

10:37AM   12     AND I CAN ISSUE AN ORDER TODAY, MR. BOSTIC, BUT I'D LIKE TO

10:37AM   13     GIVE YOU AN OPPORTUNITY TO SHARE MY THOUGHTS WITH THE AGENCIES

10:37AM   14     TO TELL THEM I EXPECT PRODUCTION.     THEY'RE ENTITLED TO IT.    TO

10:37AM   15     WHATEVER THEY'RE ENTITLED TO, THEY SHOULD GET IT AS SOON AS

10:37AM   16     POSSIBLE.

10:37AM   17          DO WE NEED -- IS THERE ANY OBJECTION TO -- FROM THE

10:37AM   18     PARTIES SPECIFICALLY ABOUT SPECIFIC INFORMATION?        I'M TRYING TO

10:37AM   19     PARSE THAT OUT WHAT THEY'RE SAYING.

10:38AM   20                 MR. WADE:    TO BE HONEST, IT'S A LITTLE OPAQUE HERE,

10:38AM   21     YOUR HONOR.

10:38AM   22                 THE COURT:   RIGHT.   I AGREE.   I AGREE.

10:38AM   23                 MR. WADE:    AND WE RECEIVED THESE LETTERS JUST A

10:38AM   24     SHORT TIME AGO.    WE HAVE BEEN MEETING AND CONFERRING ON AN

10:38AM   25     ONGOING BASIS FOR MONTHS.     WE RECEIVED THE GOVERNMENT'S



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 27 of 72
                                                                                   27


10:38AM    1     POSITION JUST A FEW WEEKS AGO, AND IN RECEIVING THAT IT'S

10:38AM    2     REALLY HARD TO UNDERSTAND EXACTLY WHAT THEY'RE NECESSARILY

10:38AM    3     AGREEING TO DO.

10:38AM    4          A FEW THINGS STAND OUT, YOUR HONOR.    IT APPEARS FROM US,

10:38AM    5     BASED ON THE READING OF THE FDA LETTER, THAT THEY'RE ACTUALLY

10:38AM    6     AGREEING TO PRODUCE DOCUMENTS IN RESPONSE TO ONE OF THE

10:38AM    7     REQUESTS, REQUEST 4.   THAT'S OBVIOUSLY IN OUR VIEW NOT

10:38AM    8     SUFFICIENT.

10:38AM    9          TO THE EXTENT THAT THEIR POSITION IS ALL OF THE OTHER

10:38AM   10     CATEGORIES ARE IRRELEVANT, WE SHOULD JUST RESOLVE THOSE ISSUES,

10:38AM   11     PROVIDE THE CLARITY THAT IS NEEDED, AND KEEP THIS ON TRACK.     WE

10:38AM   12     HAVE THE SAME GOAL, YOUR HONOR.    WE WANT TO BE IN A POSITION TO

10:38AM   13     GET THIS INFORMATION AS QUICKLY AS POSSIBLE.      THAT'S WHY WE --

10:38AM   14     WHEN WE SAW THE SIGNIFICANCE OF IT, WE RAISED IT PROMPTLY WITH

10:39AM   15     THE COURT IN THE SPRING SO THAT WE COULD GET THIS RESOLVED

10:39AM   16     BECAUSE WE KNOW THIS MAY TAKE SOME TIME, AND OUR HOPE WOULD BE

10:39AM   17     THAT THE DIRECTION FROM THE COURT THAT THESE SIX REQUESTS ARE

10:39AM   18     MATERIAL TO THE PREPARATION OF THE DEFENSE, THAT THAT DIRECTION

10:39AM   19     FROM THE COURT AND THAT ENCOURAGEMENT OF AN EXPEDITIOUS

10:39AM   20     RESPONSE WOULD BE SUFFICIENT.

10:39AM   21          THEIR LETTER SUGGESTS OTHERWISE.    AGAIN, NOT -- THROUGH NO

10:39AM   22     FAULT OF THE GOVERNMENT AS REPRESENTED BY THE LAWYERS WHO ARE

10:39AM   23     SITTING IN THIS ROOM WHO RELAYED THOSE SIX REQUESTS FAITHFULLY

10:39AM   24     THROUGH TO THE AGENCIES.

10:39AM   25          THE AGENCIES HAVE COME BACK WITH A FAIR AMOUNT OF



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 28 of 72
                                                                                      28


10:39AM    1     AMBIGUITY.    SO I JUST -- MY FEAR ON YOUR APPROACH, WHICH I

10:39AM    2     APPRECIATE, IS WE'RE GOING TO FIND OURSELVES BACK HERE IN

10:39AM    3     60 DAYS IN THE SAME SPOT THAT WE'RE IN NOW.

10:39AM    4                  THE COURT:    THAT WOULD BE DISAPPOINTING, WOULDN'T

10:39AM    5     IT?

10:39AM    6                  MR. WADE:    IT WOULD BE VERY DISAPPOINTING.   AND IF

10:40AM    7     THAT 60 DAYS CAME WITH THE SUBPOENA POWER OF JUST TO BRING IN

10:40AM    8     THE APPROPRIATE WITNESSES AND TO EXPLORE IN AN EVIDENTIARY

10:40AM    9     HEARING WHY THESE MATERIALS HAVE NOT BEEN GATHERED, FRANKLY,

10:40AM   10     ASSURANCES -- I'M SURE THE COURT SAW IT APPEARS THAT SOME

10:40AM   11     MATERIALS FROM THE CDPH WERE NOT PRESERVED AND MAY HAVE BEEN

10:40AM   12     DESTROYED.    THOSE ARE EXCULPATORY MATERIALS FOR MS. HOLMES AND

10:40AM   13     MR. BALWANI.    SO WE WANT TO MAKE SURE THAT --

10:40AM   14                  THE COURT:    WELL, ARE THEY?   WE DON'T KNOW IF

10:40AM   15     THEY'RE EXCULPATORY BECAUSE WE DON'T KNOW WHAT THEY ARE.        THEY

10:40AM   16     COULD VERY WELL BE.       BUT I UNDERSTAND THAT NOTES ARE NOT

10:40AM   17     AVAILABLE NOW, THEY'RE GONE.

10:40AM   18                  MR. WADE:    WELL, WHAT WE DO KNOW, YOUR HONOR, IS

10:40AM   19     THAT THE LAB INSPECTORS CAME IN AND AUDITED THE LAB AND

10:40AM   20     BASICALLY GAVE A CLEAN BILL OF HEALTH, WHICH WAS KNOWN TO BOTH

10:40AM   21     OF THE DEFENDANTS IN THIS CASE AND IS CLEARLY VERY RELEVANT TO

10:40AM   22     THEIR INTENT AND BELIEF THAT EVERYTHING WAS GOING WELL IN THE

10:40AM   23     LAB.

10:40AM   24                  THE COURT:    SO THAT'S A FACT THAT THERE'S NOT GOING

10:40AM   25     TO BE MUCH DISPUTE ABOUT, BUT WHAT YOU'RE SAYING IS THAT THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 29 of 72
                                                                                      29


10:40AM    1     NOTES OF THAT INSPECTION WOULD HAVE BEEN HELPFUL TO DRILL DOWN.

10:40AM    2                  MR. WADE:    ABSOLUTELY.

10:41AM    3                  THE COURT:    SURE.   OKAY.

10:41AM    4                  MR. WADE:    AND BRADY MATERIAL WE THINK, YOUR HONOR.

10:41AM    5                  THE COURT:    WELL, IT SOUNDS LIKE THE EVIDENCE IS NOT

10:41AM    6     GOING TO BE, AND I DON'T WANT TO GET INTO THE EVIDENCE, BUT IT

10:41AM    7     SOUNDS LIKE THERE'S NOT GOING TO BE MUCH DISPUTE THAT THAT

10:41AM    8     AGENCY CAME IN AND GAVE A CLEAN BILL OF HEALTH FOR WHATEVER

10:41AM    9     REASON.   THE NOTES THEMSELVES MIGHT HAVE BEEN PART OF

10:41AM   10     ADDITIONAL INFORMATION, BUT ANYHOW, I UNDERSTAND YOUR POINT.

10:41AM   11          LET ME JUST MOVE TO ONE SPECIFIC AREA, AND THIS IS WITH

10:41AM   12     THE S.E.C.    APPARENTLY, AS TO THE S.E.C. THE GOVERNMENT HAS

10:41AM   13     AGREED TO MAKE AVAILABLE TO THE DEFENSE THE AGENT NOTES OF

10:41AM   14     WITNESS INTERVIEWS I THINK.        I THINK THAT'S WHAT I READ FROM

10:41AM   15     YOUR PLEADINGS.

10:41AM   16                  MR. BOSTIC:   SO, YOUR HONOR, AS TO AGENT NOTES, FOR

10:41AM   17     EXAMPLE, FBI AGENT NOTES, POSTAL INSPECTOR AGENT NOTES, THE

10:41AM   18     GOVERNMENT'S PLAN AND THE OFFER TO THE DEFENSE IS TO MAKE THOSE

10:41AM   19     AVAILABLE FOR THE DEFENSE'S REVIEW.        THE DEFENSE CAN THEN BRING

10:41AM   20     TO OUR ATTENTION ANY MATERIAL FROM THOSE NOTES THAT THEY

10:41AM   21     BELIEVE IS BRADY, AND THEN WE CAN TALK ABOUT PRODUCTION.

10:41AM   22          AS TO THE S.E.C., THE GOVERNMENT, THE PROSECUTION DOESN'T

10:41AM   23     HAVE THE SAME ACCESS TO THE S.E.C.'S NOTES THAT WE DO TO, SAY,

10:42AM   24     THE FBI'S NOTES.    FOR THAT REASON WHAT WE'RE IN A POSITION TO

10:42AM   25     OFFER THERE IS THAT WE WILL UNDERTAKE A REVIEW OF THOSE S.E.C.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 30 of 72
                                                                                    30


10:42AM    1     NOTES AS IS TRADITIONALLY OUR OBLIGATION UNDER BRADY, AND TAKE

10:42AM    2     APPROPRIATE STEPS IF BRADY MATERIAL IS IDENTIFIED.

10:42AM    3                THE COURT:    AND I THINK THE DEFENSE AGREES WITH

10:42AM    4     THAT?

10:42AM    5                MR. WADE:    WE DID.   WE'VE MET AND CONFERRED

10:42AM    6     EXTENSIVELY WITH THE GOVERNMENT ON THIS.      WE HAVE SOME

10:42AM    7     HESITATION BECAUSE THE GOVERNMENT'S ABILITY TO SPOT A LOT OF

10:42AM    8     MATERIAL, THEIR ABILITY TO SPOT WHAT IS APPROPRIATELY

10:42AM    9     CONSIDERED BRADY BY THE DEFENSE SEEMS TO ME TO BE A PRETTY

10:42AM   10     PRECARIOUS ENDEAVOR.

10:42AM   11                THE COURT:    THEY GET EXTENSIVE TRAINING ON THAT.

10:42AM   12     THEY GET EXTENSIVE TRAINING AT THEIR SCHOOLS ON THAT.        AND THEY

10:42AM   13     KNOW -- I AM SMILING HERE AND WE ARE ALL SMILING ABOUT THAT,

10:42AM   14     BUT LET ME JUST BE CLEAR, BRADY IS A SERIOUS MATTER.        IT'S

10:42AM   15     SOMETHING THAT AT LEAST, AND I KNOW THESE COUNSEL, THEY'VE

10:42AM   16     APPEARED IN FRONT OF ME AND THEY'VE TRIED CASES IN FRONT OF ME,

10:42AM   17     AND MY EXPERIENCE IS THAT THEY KNOW THE BRADY RESPONSIBILITY IS

10:43AM   18     ONGOING AND THEY KNOW THAT, THEY KNOW THAT THE COURTS,

10:43AM   19     PARTICULARLY THIS COURT, TAKE THAT VERY SERIOUSLY, AND THEY

10:43AM   20     RECOGNIZE, AS ALL PROSECUTORS DO, THEY PROCEED AT THEIR OWN

10:43AM   21     PERIL WITH BRADY.    IT'S TYPICALLY, AND I'M JUST COMMENTING,

10:43AM   22     IT'S TYPICALLY BETTER TO PROCEED OUT OF AN ABUNDANCE OF CAUTION

10:43AM   23     IN THAT REGARD BECAUSE THEY KNOW, AND NOT JUST THESE LAWYERS,

10:43AM   24     BUT PROSECUTORS ACROSS THE COUNTRY KNOW THAT A BRADY VIOLATION

10:43AM   25     COULD PUT IN JEOPARDY THEIR CASE, AND I THINK THEY'RE TAUGHT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 31 of 72
                                                                                   31


10:43AM    1     THAT AND THEY KNOW THAT FROM EXPERIENCE.

10:43AM    2          I'M SAYING IT ON THE RECORD BECAUSE I JUST WANT EVERYONE

10:43AM    3     TO KNOW IT'S A SERIOUS MATTER.

10:43AM    4                MR. WADE:    WE APPRECIATE THAT, YOUR HONOR, AND I IN

10:43AM    5     NO WAY MEANT TO SUGGEST OTHERWISE.     WE APPRECIATE THAT THE

10:43AM    6     GOVERNMENT AGREED IN NARROWING THE DISPUTES TO TAKE ON THAT

10:43AM    7     OBLIGATION, AND I THINK IN THE FIRST INSTANCE WE'RE WILLING TO

10:43AM    8     ACCEPT THAT FOR THE MOST PART.

10:43AM    9          THERE IS ONE SPECIFIC SET OF WITNESSES, TWO WITNESSES.

10:44AM   10                THE COURT:   YES, YOU'RE GOING TO SPEAK ABOUT

10:44AM   11     CRAIG HALL, BRYAN TOLBERT?

10:44AM   12                MR. WADE:    YES.   THE ISSUE THAT WE THINK WE'VE MADE

10:44AM   13     A NECESSARY SHOWING THAT BRADY WOULD EXIST WITHIN THOSE NOTES

10:44AM   14     AND COMMUNICATIONS WITH COUNSEL SUCH THAT THAT SHOULD BE

10:44AM   15     PROVIDED TO THE DEFENSE AT THIS TIME.

10:44AM   16                THE COURT:   YOU WANT AGENT NOTES, S.E.C. AGENT NOTES

10:44AM   17     AND INTERVIEW OF MEMORANDUM REGARDING THEIR INTERVIEWS AND YOU

10:44AM   18     SUGGEST THAT AFTER REVIEWING THE DEPOSITION TESTIMONY OF THOSE

10:44AM   19     WITNESSES THAT THERE'S SOME INCONSISTENCY THAT YOU THINK MIGHT

10:44AM   20     RAISE AN ISSUE OF BRADY.

10:44AM   21                MR. WADE:    AND WANTING TO BE SOMEWHAT DISCRETE AND

10:44AM   22     FAIR TO THE PARTICULAR PEOPLE, I WILL SAY THAT HIGHLY PROBATIVE

10:44AM   23     MATERIAL THAT GOES -- THAT IS CENTRAL TO ONE OF THE COUNTS IN

10:44AM   24     THE INDICTMENT.

10:44AM   25          I THINK WE'VE MADE THE NECESSARY SHOWING, AND IT'S SET



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 32 of 72
                                                                                  32


10:44AM    1     FORTH IN THE PLEADINGS, AND THERE'S CLEARLY A DISCREPANCY.      IN

10:44AM    2     ONE -- ON ONE OCCASION SOMEONE ADMITTED TO A CRIME UNDER

10:44AM    3     CALIFORNIA LAW.   ON ANOTHER OCCASION THEY SAID THE OPPOSITE.

10:45AM    4     THAT'S ABOUT AS DIRECT OF A CONTRADICTION AS CAN EXIST.

10:45AM    5                 THE COURT:   AND YOU WANT S.E.C. COMMUNICATIONS WITH

10:45AM    6     THEM, THAT IS, EITHER OF THESE WITNESSES AND/OR THEIR COUNSEL?

10:45AM    7                 MR. WADE:    CORRECT.

10:45AM    8                 THE COURT:   YOU'RE SUGGESTING E-MAILS OR LETTERS

10:45AM    9     THAT PERHAPS MIGHT SCHEDULE INTERVIEWS OR FOLLOWUP, THAT TYPE

10:45AM   10     OF THING?   YOU'RE NOT SEEKING PRIVILEGED INFORMATION.

10:45AM   11                 MR. WADE:    WE'RE NOT SEEKING PRIVILEGED INFORMATION

10:45AM   12     EXCEPT THAT WE ARE SEEKING NOTES.     SO WHETHER -- WE'RE

10:45AM   13     REVIEWING OTHER NOTES IN THE CASE SO I AM ASSUMING THAT THE

10:45AM   14     GOVERNMENT IS NOT TAKING THE POSITION THAT NOTES OF THEIR

10:45AM   15     MEETING WITH THE WITNESSES WOULD BE PRIVILEGED OR AREN'T

10:45AM   16     AVAILABLE FOR PRODUCTION.

10:45AM   17          SO WE'RE NOT SEEKING ANYTHING THAT WE DON'T THINK WE'RE

10:45AM   18     ENTITLED TO UNDER RULE 16 AND BRADY.

10:45AM   19                 THE COURT:   OKAY.

10:45AM   20                 MR. WADE:    EVEN IF IT WAS PRIVILEGED, FRANKLY, YOUR

10:45AM   21     HONOR, GIVEN THAT IT'S BRADY, I THINK UNDER NINTH CIRCUIT LAW

10:45AM   22     THOSE CLAIMS WOULD -- THE PRIVILEGE ASSERTIONS WOULD YIELD TO

10:45AM   23     THE GOVERNMENT'S BRADY OBLIGATION.

10:46AM   24          BUT I THINK THE GOVERNMENT HASN'T TAKEN THE POSITION

10:46AM   25     NECESSARILY THAT THOSE MATERIALS ARE PRIVILEGED.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 33 of 72
                                                                                     33


10:46AM    1          IF IT WANTS TO MAKE SOME OFFERING AS TO SOME ALTERNATIVE

10:46AM    2     MEANS TO PROVIDE THAT, WE'RE OPEN TO BEING REASONABLE, BUT IT

10:46AM    3     SEEMS LIKE THE CLEAREST WAY IS TO PROVIDE THE NOTES IN --

10:46AM    4                THE COURT:    WELL, YOU'RE ALWAYS GOING TO BE

10:46AM    5     REASONABLE, I KNOW THAT.

10:46AM    6          SO LET ME JUST ADD, MR. BOSTIC, WHAT ABOUT GETTING THAT

10:46AM    7     INFORMATION?   CAN YOU SECURE THAT?

10:46AM    8                MR. BOSTIC:   YOUR HONOR, I'LL ADDRESS THAT.    I DO

10:46AM    9     HAVE SOME POINTS TO MAKE ABOUT THE FDA AND CMS DOCUMENTS AS

10:46AM   10     WELL.

10:46AM   11                THE COURT:    WE'LL GET BACK TO THAT.

10:46AM   12                MR. BOSTIC:   BUT WHILE WE'RE ON THIS TOPIC, I THINK

10:46AM   13     THE DEFENSE'S PROPOSAL STILL SKIPS A STEP FOR NO REASON.        I

10:46AM   14     THINK IT SKIPS A STEP OF THE PROSECUTION REVIEWING THOSE

10:46AM   15     MATERIALS AND REACHING A POSITION AS TO WHETHER THOSE MATERIALS

10:46AM   16     CONTAIN BRADY INFORMATION OR NOT.

10:46AM   17          I THINK IN IDENTIFYING THE ISSUE THAT THE DEFENSE HAS

10:46AM   18     IDENTIFIED IT WILL INFORM THAT PROCESS, IT WILL ALLOW THE

10:46AM   19     GOVERNMENT TO CONDUCT THAT REVIEW WITH A KNOWLEDGE OF WHAT THE

10:47AM   20     DEFENSE IS CONCERNED ABOUT AND THAT WILL ONLY SERVE TO INCREASE

10:47AM   21     THE RELIABILITY OF THE GOVERNMENT'S REVIEW.

10:47AM   22          BUT I DON'T --

10:47AM   23                THE COURT:    HOW WOULD THOSE -- I'M SORRY TO

10:47AM   24     INTERRUPT YOU.

10:47AM   25          HOW IS THAT ANALYSIS DIFFERENT THAN YOUR AGREEMENT TO GIVE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 34 of 72
                                                                                     34


10:47AM    1     AGENT NOTES REGARDING WITNESS INTERVIEWS?      IS THERE A

10:47AM    2     DISTINCTION?

10:47AM    3                  MR. BOSTIC:   THE DISTINCTION -- AT LEAST ONE

10:47AM    4     DISTINCTION, YOUR HONOR, IS THE LEVEL OF THE PROSECUTION'S

10:47AM    5     ACCESS TO THE MATERIALS THAT WE'RE TALKING ABOUT.

10:47AM    6          WHEN IT COMES TO FBI AGENT NOTES, POSTAL INSPECTOR AGENT

10:47AM    7     NOTES, THE PROSECUTION HAS NEEDED ONLY TO REQUEST THOSE

10:47AM    8     MATERIALS FROM THE AGENCIES, AND WE'VE OBTAINED THEM.

10:47AM    9          WHEN IT COMES TO THE S.E.C., WE DON'T HAVE THAT SAME

10:47AM   10     RELATIONSHIP WITH THEM.      WE DON'T HAVE THAT LEVEL OF CONTROL,

10:47AM   11     THE ABILITY TO DIRECT THEM TO SHARE THOSE MATERIALS WITH US,

10:47AM   12     AND --

10:47AM   13                  THE COURT:    I WONDER IF THERE'S AN S.E.C. ATTORNEY

10:47AM   14     IN THE ROOM THAT MIGHT ACCEDE TO THAT REQUEST?

10:47AM   15                  MR. BOSTIC:   YOUR HONOR, MY UNDERSTANDING, I DON'T

10:47AM   16     WANT TO SPEAK FOR THE S.E.C., BUT BASED ON OUR CONVERSATIONS

10:47AM   17     WITH THEM THE OFFER THAT THEY HAVE MADE AND THAT WE APPRECIATE

10:48AM   18     IS TO ALLOW US ACCESS TO CONDUCT THAT REVIEW OURSELVES AND

10:48AM   19     DETERMINE WHETHER THERE IS BRADY INFORMATION PRESENT IN THOSE

10:48AM   20     MATERIALS.

10:48AM   21          I THINK IT'S UNDERSTANDABLE THAT THE S.E.C. MIGHT BE

10:48AM   22     RESISTANT TO THE IDEA OF TURNING OVER THOSE MATERIALS TO THE

10:48AM   23     DEFENSE, PARTLY BECAUSE MR. BALWANI IS CURRENTLY ENGAGED IN

10:48AM   24     ACTIVE LITIGATION AGAINST THE S.E.C. IN A CIVIL MATTER.

10:48AM   25          SO GIVEN THAT THE STANDARD APPROACH WITH BRADY MATERIALS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 35 of 72
                                                                                   35


10:48AM    1     IS FOR THE PROSECUTION TO UNDERTAKE THAT REVIEW, THAT IS AN

10:48AM    2     OBLIGATION THAT RESTS ON THE PROSECUTION, IT'S SELF-EXECUTING,

10:48AM    3     IT DOESN'T REQUIRE A COURT ORDER.      THE CASES ARE VERY CLEAR ON

10:48AM    4     THAT.

10:48AM    5          TO ECHO THE COURT'S EARLIER COMMENTS, IT'S ABSOLUTELY

10:48AM    6     SOMETHING THAT THE PROSECUTORS IN THIS CASE TAKE VERY

10:48AM    7     SERIOUSLY.    GIVEN THAT THAT OBLIGATION IS ALREADY ON US, WE'VE

10:48AM    8     TAKEN THE STEP TO GO BEYOND THAT AS TO THE FBI POSTAL INTERVIEW

10:48AM    9     NOTES AND TO ACTUALLY LET THE DEFENSE PARTICIPATE IN THAT

10:48AM   10     REVIEW.

10:48AM   11          AS TO THE S.E.C., WE'RE NOT IN A POSITION TO MAKE THAT

10:48AM   12     OFFER, AND I DON'T THINK THE DEFENSE IS ENTITLED TO ANYTHING

10:49AM   13     MORE THAN HAVING US CONDUCT THAT REVIEW IN GOOD FAITH, YOUR

10:49AM   14     HONOR.

10:49AM   15                  THE COURT:   WELL, THIS IS A BRADY REQUEST FOR THESE

10:49AM   16     NOTES FROM THESE WITNESSES.

10:49AM   17                  MR. WADE:    IT IS A VERY SPECIFIC BRADY REQUEST BASED

10:49AM   18     ON VERY SPECIFIC INFORMATION AND A VERY SPECIFIC OFFERING.

10:49AM   19          THE GOVERNMENT HAS BEEN AWARE OF THIS REQUEST FOR

10:49AM   20     TWO MONTHS NOW AND WE HAVE NOT RECEIVED ANYTHING SO -- AND

10:49AM   21     RESPECTFULLY, WE'RE ALL BUSY SO I, I KNOW THAT THEY DON'T JUST

10:49AM   22     GO AND READ OUR PLEADINGS AND THEN IMMEDIATELY RESPOND TO

10:49AM   23     EVERYTHING THAT WE WRITE.

10:49AM   24                  THE COURT:   SURE.

10:49AM   25                  MR. WADE:    BUT THERE'S A LITTLE BIT OF A PATTERN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 36 of 72
                                                                                     36


10:49AM    1     HERE, YOUR HONOR, WHERE WE'RE KIND OF KICKING THE CAN DOWN THE

10:49AM    2     ROAD EXCEPT THE END OF THE ROAD HAS NOW BEEN SET AND IT'S

10:49AM    3     COMING FAST.

10:49AM    4          SO TO THE EXTENT THAT WE ARE CONTINUING TO DEFER THESE

10:49AM    5     ISSUES THAT BRING HUGE AMOUNTS OF WORK AND CHALLENGES FOR THE

10:49AM    6     DEFENSE TO BE PREPARED, TO KEEP THE ROAD METAPHOR, IT'S A

10:50AM    7     LITTLE BIT OF A COLLISION COURSE.

10:50AM    8                THE COURT:    I SHOULD ASK MR. BOSTIC HOW QUICKLY HE

10:50AM    9     CAN GET THIS MATERIAL AND GET IT REVIEWED.     MAYBE THAT WOULD BE

10:50AM   10     HELPFUL.

10:50AM   11                MR. BOSTIC:    THAT'S A GOOD QUESTION, YOUR HONOR.      IT

10:50AM   12     WILL DEPEND ON THE SPEED OF WHICH THE S.E.C. CAN PROVIDE IT,

10:50AM   13     BUT THE GOVERNMENT IS HAPPY TO MOVE FORWARD WITH THAT AS

10:50AM   14     QUICKLY AS POSSIBLE.

10:50AM   15                THE COURT:    SO SHOULD I GIVE YOU OR TELL YOU I WANT

10:50AM   16     THIS DONE IN X DAYS AND THEN YOU CAN PRESENT THAT TO THE S.E.C.

10:50AM   17     AND THAT WILL GET THEM OFF THEIR SEATS PERHAPS?

10:50AM   18                MR. BOSTIC:    WE'LL COMPLY WITH ANY COURT ORDER OF

10:50AM   19     COURSE, YOUR HONOR.     I DON'T THINK THAT'S NECESSARY.   I DON'T

10:50AM   20     THINK THE S.E.C. HAS BEEN DRAGGING ITS FEET ON THIS.      I DON'T

10:50AM   21     WANT TO IMPLY THAT OR GIVE THE COURT THAT IMPRESSION.

10:50AM   22                THE COURT:    NOR DO I.   BUT I WANT TO GIVE A SIGNAL

10:50AM   23     HERE, AND I HOPE MY COMMENTS ARE NOT OPAQUE.      I HOPE THEY'RE

10:50AM   24     CLEAR THAT I REALLY DO WANT THIS PROCESS FOR BOTH OF YOUR

10:50AM   25     BENEFITS, ALL THREE OF YOUR BENEFITS, TO GET FORWARD.     LET'S



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 37 of 72
                                                                                  37


10:50AM    1     GET THROUGH THIS SO YOU CAN GET ABOUT THE BUSINESS OF TRYING

10:50AM    2     YOUR CASE AND PREPARING YOUR CASES.

10:50AM    3                MR. BOSTIC:   LET ME PROVIDE SOME MORE FACTS TO THE

10:51AM    4     COURT IN CONNECTION WITH THESE TWO WITNESSES IN PARTICULAR,

10:51AM    5     MR. TOLBERT AND MR. HALL.

10:51AM    6                THE COURT:    SURE.

10:51AM    7                MR. BOSTIC:   MY UNDERSTANDING FROM RECENT

10:51AM    8     CONVERSATIONS WITH THE S.E.C. IS THAT AS TO ONE OF THOSE

10:51AM    9     WITNESSES THERE ARE NO INTERVIEW NOTES AT ALL.

10:51AM   10          AS TO THE OTHER, I BELIEVE THERE ARE SOMETHING ON THE

10:51AM   11     ORDER OF FOUR PAGES OF NOTES THAT WE'RE TALKING ABOUT.

10:51AM   12          SO WE'RE TALKING ABOUT A RELATIVELY SMALL UNIVERSE OF

10:51AM   13     MATERIAL THAT NEEDS TO BE REVIEWED.     I THINK ONCE WE GET ACCESS

10:51AM   14     TO IT, IT WON'T TAKE LONG FOR US TO GO THROUGH IT.

10:51AM   15          I THINK THE CHANCES OF US MISSING SOMETHING IN THAT VERY

10:51AM   16     SMALL DOCUMENT, I THINK IT'S A SMALL CHANCE OR ACTUALLY NO

10:51AM   17     CHANCE AT ALL.   SO I THINK THE PREFERRED APPROACH WOULD STILL

10:51AM   18     BE TO LET THE GOVERNMENT UNDERTAKE THAT REVIEW.      I DON'T THINK

10:51AM   19     IT WILL TAKE LONG.

10:51AM   20          IN TURN, THE SMALL AMOUNT OF MATERIAL MEANS THAT IF THERE

10:51AM   21     IS SOMETHING THAT NEEDS TO GO OVER TO THE DEFENSE, IT WON'T BE

10:51AM   22     A MOUNTAIN OF MATERIAL THAT WILL TAKE THEM MONTHS TO REVIEW.

10:51AM   23     IT WILL BE SOMETHING VERY CIRCUMSCRIBED, SOMETHING VERY

10:51AM   24     DISCRETE THAT WON'T THREATEN THE TRIAL PREPARATION PROCESS.

10:51AM   25                THE COURT:    THANK YOU.   THANK YOU.   IT SOUNDS



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 38 of 72
                                                                                       38


10:51AM    1     LIKE -- THAT'S VERY REVEALING AND HELPFUL.       IT SOUNDS LIKE THIS

10:52AM    2     CAN BE ACCOMPLISHED IN ABOUT TWO WEEKS.

10:52AM    3                 MR. BOSTIC:   I WOULD HOPE SO, YOUR HONOR.

10:52AM    4                 THE COURT:    IT SOUNDS LIKE.   SO MAY I GIVE YOU

10:52AM    5     TWO WEEKS TO GET THAT DONE AND YOU CAN LET THE S.E.C. KNOW THAT

10:52AM    6     THEY'RE ON THAT DEADLINE?

10:52AM    7                 MR. BOSTIC:   THAT'S FINE, YOUR HONOR.

10:52AM    8                 THE COURT:    AND WE CAN GET THAT ACCOMPLISHED.      IF

10:52AM    9     IT'S FOUR PAGES, THEN IT'S FOUR PAGES.       THEN THEY'LL PROVIDE AN

10:52AM   10     ANSWER, IF THEY DON'T HAVE NOTES AS TO ONE OF THEM, THEY'LL

10:52AM   11     PROVIDE AN AFFIRMATIVE ANSWER THAT THEY DON'T HAVE THE MATERIAL

10:52AM   12     OR SOMETHING AND THAT WOULD ADVISE ALL OF US AS TO THAT

10:52AM   13     MATERIAL.

10:52AM   14                 MR. WADE:    THAT SEEMS REASONABLE, YOUR HONOR.

10:52AM   15                 THE COURT:    OKAY.   GREAT.   THANK YOU.

10:52AM   16          YOU WANTED TO GO BACK TO CMS AND FDA.

10:52AM   17                 MR. BOSTIC:   YES.    THANK YOU, YOUR HONOR.    I WON'T

10:52AM   18     TALK LONG ABOUT THE IMPORTANCE OF THESE DOCUMENTS.         THE

10:52AM   19     GOVERNMENT IS NOT ARGUING THAT DOCUMENTS HELD BY FDA AND CMS

10:52AM   20     ARE RELEVANT.   WE DID GO THROUGH THE STEP OF COLLECTING

10:52AM   21     SIGNIFICANT AMOUNTS OF DOCUMENTS FROM THOSE AGENCIES.

10:52AM   22          I DO WANT TO MAKE SURE THAT THE CONTEXT IS NOT LOST,

10:52AM   23     THOUGH.

10:52AM   24          THE INDICTMENT ALLEGES, I BELIEVE, NINE DIFFERENT

10:53AM   25     CATEGORIES OF FALSE STATEMENTS THE DEFENDANTS MADE IN



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 39 of 72
                                                                                   39


10:53AM    1     FURTHERANCE OF THEIR SCHEMES TO DEFRAUD.

10:53AM    2          THERE ARE MISREPRESENTATIONS ABOUT THE FDA'S APPROVAL OR

10:53AM    3     WHAT WAS REQUIRED BY WAY OF FDA APPROVAL IS ONLY ONE OF THOSE

10:53AM    4     NINE CATEGORIES.

10:53AM    5          THE GOVERNMENT COLLECTED AND PRODUCED TO THE DEFENSE, I

10:53AM    6     BELIEVE, APPROXIMATELY 300,000 PAGES OF DOCUMENTS FROM THOSE

10:53AM    7     AGENCIES.   THAT REPRESENTS ABOUT 2 PERCENT OF THE GOVERNMENT'S

10:53AM    8     PRODUCTION IN THIS CASE.

10:53AM    9          SO I WOULD PUSH BACK ON THE DEFENSE'S CHARACTERIZATION

10:53AM   10     THAT THE GOVERNMENT'S CASE HERE RESTS ON DOCUMENTS FROM THOSE

10:53AM   11     AGENCIES.   I THINK THAT'S OVERSTATING IT BY QUITE A BIT.

10:53AM   12          BUT THAT SAID, THESE AGENCIES DO HAVE RELEVANT

10:53AM   13     INFORMATION.    OUR ORIGINAL REQUESTS TO THE AGENCIES WERE

10:53AM   14     TAILORED TO CAPTURE THE MOST RELEVANT INFORMATION THAT THOSE

10:53AM   15     AGENCIES HAD.

10:53AM   16          THERE'S NO SHOWING HERE, DESPITE THE DEFENSE'S

10:53AM   17     IMPLICATIONS, THAT THE GOVERNMENT CHERRY PICKED DOCUMENTS FROM

10:53AM   18     THESE AGENCIES, THAT WE CRAFTED OUR REQUESTS TO CAPTURE

10:54AM   19     INCULPATORY MATERIAL ONLY AND TOLD THEM TO KEEP THE EXCULPATORY

10:54AM   20     MATERIAL SO THAT WE DIDN'T HAVE TO TURN IT OVER.     THERE'S NO

10:54AM   21     HINT OF THAT, AND, INDEED, I'LL REPRESENT TO THE COURT THAT OF

10:54AM   22     COURSE THAT'S NOT WHAT HAPPENED.

10:54AM   23          THE GOVERNMENT'S CONVERSATIONS WITH THOSE AGENCIES

10:54AM   24     DEFINING WHAT NEEDED TO BE COLLECTED AGAIN FOCUSSED ON THE GOAL

10:54AM   25     OF OBTAINING THE THINGS THAT WERE MOST IMPORTANT, THE THINGS



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 40 of 72
                                                                                  40


10:54AM    1     THAT HELPED US SHOW WHAT, IN FACT, HAPPENED, WHETHER THAT WAS

10:54AM    2     EXCULPATORY OR INCULPATORY.

10:54AM    3          THE DEFENSE'S DEMAND FOR ADDITIONAL DOCUMENTS FROM THOSE

10:54AM    4     AGENCIES, THE GOVERNMENT IS NOT OPPOSING THIS MOTION BECAUSE WE

10:54AM    5     DON'T WANT THEM TO HAVE THOSE DOCUMENTS.    I THINK THE RECORD

10:54AM    6     SHOULD ESTABLISH THAT.

10:54AM    7          OUR GENERAL APPROACH TO DISCOVERY IN THIS CASE HAS BEEN WE

10:54AM    8     COLLECT MATERIALS FROM A THIRD PARTY, WE TURN EVERYTHING OVER

10:54AM    9     TO THE DEFENSE.   WE PRODUCED 20 MILLION PAGES.    WE'RE PRODUCING

10:54AM   10     ADDITIONAL PAGES, SOME THAT WE HAVEN'T EVEN HAD A CHANCE TO

10:54AM   11     REVIEW YET.

10:54AM   12          IT IS NOT A GOAL OF OURS TO KEEP THE DEFENSE FROM HAVING

10:54AM   13     THE DOCUMENTS THAT IT THINKS IT NEEDS TO PREPARE ITS DEFENSE AT

10:55AM   14     TRIAL.

10:55AM   15          THE REASON WE'RE OPPOSING AND THE REASON THE GOVERNMENT

10:55AM   16     HAS CONCERNS ABOUT THE COURT'S PROPOSAL TO POTENTIALLY ISSUE AN

10:55AM   17     ORDER DOWN THE ROAD FOCUSES ON THE GOVERNMENT'S ACCESS TO THESE

10:55AM   18     AGENCY MATERIALS AND THAT'S REALLY WHAT THIS ALL COMES DOWN TO.

10:55AM   19          AS MENTIONED IN THE GOVERNMENT'S BRIEFING, THE GOVERNMENT

10:55AM   20     IS NOT CONCEDING MATERIALITY OF THESE MATERIALS.     PARTLY THAT'S

10:55AM   21     BECAUSE WE DON'T KNOW WHAT THEY CONTAIN AND THAT AGAIN JUST

10:55AM   22     UNDERSCORES THE POINT THAT WE DON'T HAVE ACCESS TO THEM.

10:55AM   23          IN OTHER CASES THE DEFENSE CITES COURTS HAVE ATTEMPTED TO

10:55AM   24     DETERMINE WHETHER THE PROSECUTION HAS ACCESS TO AN AGENCY'S

10:55AM   25     DOCUMENTS BY EFFECTIVELY ANSWERING THE HYPOTHETICAL QUESTION



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 41 of 72
                                                                                    41


10:55AM    1     WHAT WOULD HAPPEN IF THE PROSECUTION TRIED TO OBTAIN THESE

10:55AM    2     DOCUMENTS FROM THE AGENCY?   WOULD THEY BE SUCCESSFUL IN GETTING

10:55AM    3     THEM OR NOT?

10:55AM    4          AND IN ANSWERING THAT QUESTION COURTS CAN LOOK TO THINGS

10:55AM    5     LIKE WHAT HAPPENED THE LAST TIME THE PROSECUTION ASKED FOR

10:55AM    6     DOCUMENTS?   HOW CLOSELY RELATED ARE THESE AGENCIES IN GENERAL

10:56AM    7     IN CONNECTION WITH THAT SPECIFIC INVESTIGATION?     AND THEY CAN

10:56AM    8     USE THOSE FACTS TO REACH A CONCLUSION ABOUT WHAT WOULD HAPPEN

10:56AM    9     IF THE GOVERNMENT SOUGHT DOCUMENTS FROM THE OTHER AGENCY.

10:56AM   10          HERE IT'S NOT A HYPOTHETICAL QUESTION BECAUSE THE

10:56AM   11     PROSECUTION ACTUALLY TOOK THE STEP OF MAKING THOSE FORMAL

10:56AM   12     REQUESTS FOR THE DOCUMENTS TO THE AGENCIES, AND WE HAVE THE

10:56AM   13     RESPONSES BACK FROM THE AGENCIES THAT INDICATE WHAT THEY'RE

10:56AM   14     WILLING TO PRODUCE, WHAT ISSUES NEED TO BE ADDRESSED BEFORE

10:56AM   15     THEY CAN PRODUCE CERTAIN CATEGORIES OF DOCUMENTS.

10:56AM   16          THE DEFENSE IS QUICK TO POINT OUT EVERY QUALIFICATION IN

10:56AM   17     THOSE LETTERS, EVERY TIME THE AGENCIES GAVE SOMETHING OTHER

10:56AM   18     THAN AN UNQUALIFIED AGREEMENT TO PRODUCE, AND THAT'S WHAT

10:56AM   19     THEY'RE HERE COMPLAINING ABOUT.

10:56AM   20          BUT THE VERY FACT THAT THE AGENCIES DIDN'T SIMPLY

10:56AM   21     AUTOMATICALLY AGREE TO GIVE US EVERYTHING CONCLUSIVELY

10:56AM   22     ESTABLISHES THAT WE DON'T HAVE FULL ACCESS TO THOSE MATERIALS.

10:56AM   23          IF WE HAD ACCESS TO THOSE MATERIALS, WE WOULD HAVE

10:56AM   24     REQUESTED THEM, WE WOULD HAVE RECEIVED THEM AS A MATTER OF

10:57AM   25     COURSE, AND WE WOULD BE PRODUCING THEM TO THE DEFENSE AS A



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 42 of 72
                                                                                 42


10:57AM    1     MATTER OF COURSE.

10:57AM    2          I ALSO GET THE SENSE FROM THE DEFENSE'S ARGUMENT THAT

10:57AM    3     THEY'RE CONCERNED THAT THE AGENCIES ARE NOT PERCEIVING THESE

10:57AM    4     REQUESTS AS GENUINELY COMING FROM THE GOVERNMENT.

10:57AM    5          ON THAT POINT ALL I CAN SAY IS I WANT TO ASSURE THE

10:57AM    6     DEFENSE AND THE COURT THAT IN MAKING THESE REQUESTS WE DIDN'T

10:57AM    7     MAKE THEM WITH A WINK.    WE WEREN'T CROSSING OUR FINGERS WHEN WE

10:57AM    8     PASSED THEM ALONG.    IN FACT, WE EXPRESSLY MADE IT CLEAR TO THE

10:57AM    9     AGENCIES THAT ALTHOUGH THEY KNEW THAT THE DEFENSE HAD COME UP

10:57AM   10     WITH THESE CATEGORIES, THAT WE WANTED THEM TO VIEW THESE

10:57AM   11     REQUESTS AS COMING DIRECTLY FROM THE U.S. ATTORNEY'S OFFICE AND

10:57AM   12     THAT WE WANTED THEM TO TREAT THEM AS SUCH REGARDLESS OF THE

10:57AM   13     FACT THAT THEY ORIGINATE WITH THE DEFENSE.

10:57AM   14          AND I HAVE NO REASON TO THINK THAT THE AGENCIES ARE DOING

10:57AM   15     ANYTHING OTHER THAN WHAT HAS BEEN REQUESTED IN THAT REGARD.

10:57AM   16          WHEN IT COMES TO THE SEQUENCE OF EVENTS HERE, AGAIN, I

10:57AM   17     THINK IT UNDERSCORES THE POINT THAT WE AREN'T WORRIED ABOUT THE

10:57AM   18     DEFENSE HAVING THESE DOCUMENTS; THAT WE MADE THIS REQUEST,

10:58AM   19     DESPITE THE FACT THAT WE DON'T BELIEVE THAT WE'RE REQUIRED TO

10:58AM   20     COLLECT THESE DOCUMENTS; THAT WE DID NOT WAIT FOR A COURT

10:58AM   21     ORDER; THAT EVEN AFTER WE OFFERED TO MAKE THAT REQUEST AND THE

10:58AM   22     DEFENSE REJECTED THAT OFFER, WE STILL WENT AHEAD AND MADE THE

10:58AM   23     REQUEST TO THE AGENCIES TO SEE WHAT WE COULD OBTAIN.

10:58AM   24          I THINK GENERALLY THE NEWS FROM THOSE AGENCIES, THE

10:58AM   25     RESPONSES, ARE FAVORABLE TO THE DEFENSE.      I THINK THERE'S



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 43 of 72
                                                                                  43


10:58AM    1     REASON TO BE OPTIMISTIC IS THAT A LOT OF THE REQUESTED

10:58AM    2     DOCUMENTS WILL BE HEADED THE DEFENSE'S WAY ONCE WE OVERCOME THE

10:58AM    3     REASONABLE ISSUES THAT THE AGENCIES HAVE RAISED.

10:58AM    4          THE PROCEDURAL PROBLEM, I THINK, WITH GRANTING THE MOTION

10:58AM    5     AND ISSUING AN ORDER RELATES TO KIND OF WHO THE ORDER WOULD

10:58AM    6     AFFECT AND WHO THE ORDER TARGETS.     THERE'S BEEN A LOT OF

10:58AM    7     DISCUSSION HERE TODAY ABOUT POSITIONS THAT THEY HAVE TAKEN AND

10:58AM    8     THEIR OBLIGATIONS, BUT I THINK WE NEED TO DEFINE WHO THOSE

10:58AM    9     PRONOUNS REFER TO.    I THINK THE DEFENSE'S REAL QUARREL HERE IS

10:59AM   10     WITH THE AGENCIES AND THE POSITIONS THAT THEY HAVE TAKEN ON

10:59AM   11     RESPONDING TO THE GOVERNMENT'S REQUEST.

10:59AM   12          I DON'T THINK THERE'S ANY LEGITIMATE CRITICISM OF THE

10:59AM   13     PROSECUTION'S ACTIONS HERE BECAUSE WE HAVE PASSED ALONG

10:59AM   14     VERBATIM THE SAME REQUESTS THAT THE DEFENSE MADE.

10:59AM   15          SO REALLY, REALLY THE DISPUTE REMAINING IS ABOUT WHETHER

10:59AM   16     THE AGENCIES ARE CORRECT IN TAKING THE POSITIONS THAT THEY HAVE

10:59AM   17     TAKEN.

10:59AM   18          THE PROBLEM WITH THAT IS THAT THE DEFENSE HAS RAISED THIS

10:59AM   19     ISSUE IN A WAY THAT DOESN'T PUT THOSE AGENCIES IN FRONT OF THE

10:59AM   20     COURT.

10:59AM   21          I AM NOT COUNSEL FOR THOSE AGENCIES.      I REPRESENT THE

10:59AM   22     PROSECUTION HERE.    BUT I'M NOT A LAWYER FOR THE FDA OR CMS.

10:59AM   23     I'M UNABLE TO SPEAK TO THEM.

10:59AM   24          THE DEFENSE HAS NOT FILED OR SERVED RULE 17 SUBPOENAS ON

10:59AM   25     THOSE AGENCIES.   SUBPOENAS LIKE THAT WOULD MAKE THE AGENCIES



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 44 of 72
                                                                                   44


10:59AM    1     DIRECTLY ACCOUNTABLE TO THE DEFENSE, WOULD BRING THE AGENCIES

10:59AM    2     BEFORE THE COURT SO THAT ANY ORDER ON A MOTION TO COMPEL WOULD

11:00AM    3     BE BINDING ON THEM, BUT THEY HAVE NOT DONE THAT.     THEY HAVE

11:00AM    4     CHOSEN TO RECRUIT THE PROSECUTION TO ACT AS A MIDDLEMAN IN

11:00AM    5     TRYING TO OBTAIN THESE DOCUMENTS.    WE'VE DONE EVERYTHING WE CAN

11:00AM    6     IN THAT REGARD BY SERVING THAT REQUEST, AND WE'RE COMMITTED TO

11:00AM    7     CONTINUING TO DO WHATEVER WE CAN TO FACILITATE THE DISCLOSURE

11:00AM    8     OF THOSE DOCUMENTS.

11:00AM    9          BUT AN ORDER GRANTING THIS MOTION IT SEEMS TO ME WOULD

11:00AM   10     BIND THE PROSECUTION AND REQUIRE ACTION THAT WE HAVE ALREADY

11:00AM   11     TAKEN.

11:00AM   12          IT SEEMS LIKE IT WOULD NOT BE BINDING ON THE AGENTS -- OR

11:00AM   13     I'M SORRY, ON THE AGENCIES BECAUSE THE AGENCIES ARE NOT BEFORE

11:00AM   14     THE COURT IN THIS MATTER.

11:00AM   15          AGAIN, THAT'S A CHOICE THAT THE DEFENDANTS MADE TO IGNORE

11:00AM   16     THE MECHANISM THAT THEY HAVE TO ACTUALLY BRING THOSE AGENCIES

11:00AM   17     WITHIN THE JURISDICTION OF THE COURT.

11:00AM   18                THE COURT:   I THINK THAT'S A FAIR OBSERVATION.      I'LL

11:00AM   19     HEAR FROM THE DEFENSE, OF COURSE.    BUT IT SOUNDS LIKE WHAT THE

11:00AM   20     DEFENSE IS SAYING IS THAT, WELL, YOU CAN USE YOUR OFFICE AS A

11:01AM   21     CONDUIT, IF YOU WILL, AND I DON'T MEAN THAT PEJORATIVELY.       BUT

11:01AM   22     IF YOU JUST FOLLOW SANTIAGO AND THE OTHER CASES THAT SUGGEST

11:01AM   23     THAT THE GOVERNMENT DOES HAVE AUTHORITY THROUGH THAT CASE LINE

11:01AM   24     AND THOSE THEORIES IN THAT CASE, AND, THEREFORE, YOU DO STAND

11:01AM   25     IN THE SHOES, IF YOU WILL, AND THEY'RE IN YOURS OR YOU'RE IN



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 45 of 72
                                                                                   45


11:01AM    1     THEIRS TO MAKE THAT ORDER.       I THINK THAT'S PART OF THEIR

11:01AM    2     ARGUMENT IF NOT THEIR ENTIRE ARGUMENT SAYING, JUDGE, YOU CAN

11:01AM    3     ISSUE THE ORDER TODAY.

11:01AM    4          I SUGGESTED EARLIER, WELL, I'LL GIVE YOU SOME TIME, AND IF

11:01AM    5     WHEN THAT TIME COMES UP IT'S INSUFFICIENT, THAT MAYBE I INVITE

11:01AM    6     AND EXTEND AN INVITATION TO MS. DYER AND MS. NORTON TO COME TO

11:01AM    7     THIS COURTROOM AND ENJOY SAN JOSE AND TELL US WHAT THE STATUS

11:01AM    8     OF THINGS ARE.

11:01AM    9          I THINK WE CAN, I THINK WE CAN DO SOMETHING -- SOME

11:01AM   10     ALTERNATIVE TO HAVING THEM APPEAR, AND I'M NOT AT ALL ADVERSE

11:01AM   11     TO HAVE THEM DO THAT.    I WANT THE DEFENSE TO GET WHAT THEY'RE

11:01AM   12     ENTITLED TO.   I BELIEVE YOU DO, TOO, THAT'S MY SENSE, SO WE CAN

11:02AM   13     GET THE TRIAL GOING.

11:02AM   14          AS WE ALL KNOW, SOMETIMES THE HARDEST THING IS JUST

11:02AM   15     GETTING STARTED.

11:02AM   16                MR. BOSTIC:   WE DO HAVE THE SAME GOAL, YOUR HONOR.

11:02AM   17     BUT WHAT THE DEFENSE IS ENTITLED TO CAN GO NO FURTHER THAN WHAT

11:02AM   18     THE PROSECUTION HAS ACCESS TO.

11:02AM   19                THE COURT:    SURE.

11:02AM   20                MR. BOSTIC:   AND I THINK WE HAVE DEMONSTRATED THE

11:02AM   21     EXTENT OF OUR ACCESS BY MAKING THESE REQUESTS FORMALLY IN GOOD

11:02AM   22     FAITH AND GETTING THESE RESPONSES BACK FROM THE AGENCIES.

11:02AM   23          LIKE I SAID, WE'LL CONTINUE TO PUT IN EFFORTS TO TRY TO

11:02AM   24     SECURE THESE DOCUMENTS AND OVERCOME THE ISSUES THAT HAVE BEEN

11:02AM   25     RAISED BY THE AGENCIES, BUT RULE 16 AND BRADY CANNOT ENCOMPASS



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 46 of 72
                                                                                    46


11:02AM    1     THINGS THAT WE CAN'T GET OUR HANDS ON.

11:02AM    2                THE COURT:    SURE.   AND YOU'RE NOT SAYING THIS, AND

11:02AM    3     I'M NOT TRYING TO PUT YOU IN A POSITION WHERE YOU ARE,

11:02AM    4     MR. BOSTIC, BUT IT ALMOST SEEMS LIKE, WELL, GEE, JUDGE, IF YOU

11:02AM    5     JUST ISSUE THE ORDER THAT WOULD BE HELPFUL TO US BECAUSE THEN

11:02AM    6     IT IS OUT OF OUR HANDS AND WE CAN GO TO MS. DYER AND MS. NORTON

11:02AM    7     AND SAY THIS IS WHAT THAT MEAN JUDGE IN SAN JOSE TOLD US TO DO

11:03AM    8     AND YOU BETTER COMPLY.

11:03AM    9                MR. BOSTIC:   QUITE -- IT'S ACTUALLY I BELIEVE THE

11:03AM   10     OPPOSITE, YOUR HONOR.    I THINK THAT WOULD PUT US IN A MORE

11:03AM   11     DIFFICULT POSITION BECAUSE WE WOULD BE SET UP TO HAVE TO COMPLY

11:03AM   12     WITH THE COURT ORDER THAT WAS IN A WAY OUT OF OUR HANDS.

11:03AM   13          IF THE COURT ORDERS US TO OBTAIN AND PRODUCE THESE

11:03AM   14     MATERIALS, WELL, WE'VE ALREADY TAKEN STEPS TOWARDS THAT AND

11:03AM   15     HOPEFULLY WE CAN ACCOMPLISH IT, BUT ULTIMATELY IT IS NOT UP TO

11:03AM   16     US WHETHER WE CAN GET THESE MATERIALS, AT LEAST NOT ALL OF

11:03AM   17     THEM, AND THAT'S WHAT I'VE BEEN SAYING TO THE DEFENSE ALL

11:03AM   18     ALONG.   THAT'S THE REASON WHY HAVING THAT ORDER DIRECTED AT THE

11:03AM   19     PROSECUTION WOULD MAKE US NERVOUS.

11:03AM   20                THE COURT:    NO, I APPRECIATE THAT.   I THINK WHEN I

11:03AM   21     CAME OUT AND TOLD YOU MY COMMENTS ABOUT GIVING THIS 60 DAYS,

11:03AM   22     WHATEVER IT IS, FORWARD TO LET THIS, WHAT HAS ALREADY BEEN

11:03AM   23     ENGAGED BEFORE, THAT WAS THE THOUGHT I HAD IN MIND, COUNSEL,

11:03AM   24     WAS DISRUPT THAT WITH AN ORDER NOW BUT PERHAPS THE THREAT OF AN

11:03AM   25     ORDER, IF THAT IS WHAT IT IS, THE PROMISE OF AN ORDER COMING



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 47 of 72
                                                                                  47


11:03AM    1     FORWARD AND MR. BOSTIC WOULD GO TO HIS OTHER AGENCIES, OR NOT

11:03AM    2     HIS BUT THE OTHER AGENCIES, IN THE CASE AND INFORM THEM OF

11:04AM    3     THAT, THE COURT'S FIRM THOUGHTS ABOUT THIS.

11:04AM    4                MR. WADE:    YOUR HONOR, WITH ALL DUE RESPECT TO MY

11:04AM    5     COLLEAGUE, I'M NOT ENCOURAGED BY WHAT I'M HEARING.     THE LAW IS

11:04AM    6     CLEAR.   THIS ISN'T VOLUNTARY AND HISTORY DIDN'T START WHEN WE

11:04AM    7     MADE THESE REQUESTS, OKAY?    THE GOVERNMENT WAS ABLE TO ACT WITH

11:04AM    8     THESE AGENCIES FOR YEARS.    THE GOVERNMENT WAS ABLE TO GET

11:04AM    9     ACCESS TO THESE DOCUMENTS FOR YEARS.

11:04AM   10          THE ONLY TIME THERE'S ANY INDICATION OF ANY RESISTANCE TO

11:04AM   11     THAT IS WHEN THE DEFENSE MAKES THE REQUEST.

11:04AM   12          SANTIAGO, BRYAN, THE W.R. GRACE CASE, THE LIBBY CASE IN

11:04AM   13     THE D.D.C., ALL OF THESE CASES ARE DESIGNED TO ADDRESS EXACTLY

11:04AM   14     THIS SITUATION WHERE THE GOVERNMENT HAS THE DOORS OPEN TO IT

11:04AM   15     BUT WHEN THE DEFENSE COMES AND MAKES THE REQUEST FOR ITS

11:04AM   16     DOCUMENTS THAT ARE MATERIAL TO THE PREPARATION OF THE DEFENSE,

11:05AM   17     THOSE DOORS CLOSE.     THAT -- THE LAW MAKES CLEAR AND IN THE

11:05AM   18     NINTH CIRCUIT THEY'RE NOT CLOSED.    THAT ACCESS REMAINS.

11:05AM   19          AND I HEAR THE GOVERNMENT SUGGESTING THAT THAT'S NOT THE

11:05AM   20     CASE AND THAT THEY DON'T HAVE THAT ACCESS WHEN THE HISTORY OF

11:05AM   21     THEIR INTERACTIONS WITH THESE AGENCIES MAKES CLEAR OTHERWISE

11:05AM   22     AND THE LAW MAKES CLEAR THAT THERE SHOULD BE AN OBLIGATION THAT

11:05AM   23     RESTS WITH THIS PROSECUTION TEAM.    THAT'S WHY I SHARE THE

11:05AM   24     COURT'S INCLINATION THAT AN ORDER MAY HELP THEM BECAUSE I

11:05AM   25     ACCEPT THEIR WORD THAT THEY WANT US TO HAVE THESE MATERIALS,



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 48 of 72
                                                                                    48


11:05AM    1     AND THAT'S WHY I WONDER WHETHER AN ORDER WILL JUST HELP MOVE

11:05AM    2     THINGS ALONG BECAUSE WHILE YOUR -- WHILE THE COURT WAS CLEAR IN

11:05AM    3     GIVING SOME GUIDANCE AND SOME THOUGHTS ON APPROPRIATE NEXT

11:05AM    4     STEPS AND THE TIMING OF THOSE STEPS, WHAT WE HEARD IN RESPONSE

11:06AM    5     TO A DEGREE WAS, BUT IT'S BEYOND OUR CONTROL.     IT NEEDS TO BE

11:06AM    6     RECOGNIZED THAT THERE IS AN OBLIGATION HERE, NOT A COURTESY.

11:06AM    7     THAT'S WHAT THE LAW REQUIRES.

11:06AM    8                MR. BOSTIC:    AND, YOUR HONOR, THAT'S TRUE ONLY IF

11:06AM    9     THE GOVERNMENT HAS ACCESS TO THOSE MATERIALS.     THE OBLIGATION

11:06AM   10     IS COEXTENSIVE WITH THE ACCESS, AND I THINK THE EXTENT OF OUR

11:06AM   11     ACCESS IS BEST DEMONSTRATED BY THE AGENCY'S RESPONSES, AT LEAST

11:06AM   12     THAT'S THE BEST AND MOST RELIABLE EVIDENCE THAT WE HAVE.

11:06AM   13          I THINK ON THE CASE LAW MAYBE THE DEFENSE MISUNDERSTANDS

11:06AM   14     THE GOVERNMENT'S POINT.    THE POINT IS THAT IN EACH OF THOSE

11:06AM   15     CASES AS I READ THEM, NONE OF THEM INVOLVE A SITUATION LIKE

11:06AM   16     THIS WHERE THE GOVERNMENT HAS ACTUALLY TAKEN THE STEP OF

11:06AM   17     REQUESTING THE DOCUMENTS IN QUESTION AND THE AGENCIES HAVE

11:06AM   18     TAKEN THE POSITIONS THAT THEY HAVE TAKEN.

11:06AM   19          IN THOSE CASES THERE WAS A REQUEST AS TO WHETHER THE

11:06AM   20     GOVERNMENT SHOULDN'T BE REQUIRED TO TAKE THAT STEP, BUT HERE

11:07AM   21     WE'VE ALREADY TAKEN IT.

11:07AM   22          I ALSO JUST WANT TO CORRECT THE RECORD ON THE GOVERNMENT'S

11:07AM   23     PREVIOUS ACCESS TO THOSE MATERIALS.    THE DEFENSE IS SIMPLY

11:07AM   24     WRONG WHEN IT IMPLIES THAT WE HAD CARTE BLANCHE OR FULL ACCESS

11:07AM   25     TO THE AGENCY'S MATERIALS BEFORE THIS.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 49 of 72
                                                                                       49


11:07AM    1          THE DEFENSE SUBMITS WITH ITS BRIEFING THE HOLD NOTICES

11:07AM    2     THAT WERE SERVED ON THOSE AGENCIES.     THEY'RE VERY BROAD.     THE

11:07AM    3     DOCUMENTS THAT WE ENDED UP OBTAINING FROM THOSE AGENCIES IS A

11:07AM    4     NARROWER SET, AND PART OF THE REASON FOR THAT IS THAT THE

11:07AM    5     AGENCY'S FILES WERE NOT COMPLETELY OPEN TO US.     IT HAS NOT BEEN

11:07AM    6     THE CASE THAT WE CAN WALK IN AND TAKE WHATEVER WE WANTED.       THE

11:07AM    7     AGENCY'S JOB IS TO CONSERVE ITS RESOURCES AND MAKE REASONABLE

11:07AM    8     RESPONSES TO REQUESTS FOR DOCUMENTS, AND IT'S CONTINUING TO DO

11:07AM    9     THAT NOW.

11:07AM   10          TO THE EXTENT THAT THE AGENCIES ARE TAKING DIFFERENT

11:07AM   11     POSITIONS NOW FROM THE POSITIONS THAT THEY TOOK EARLIER, MY

11:07AM   12     UNDERSTANDING IS THAT PART OF IT IS THAT THEY DID PREVIOUSLY

11:07AM   13     ALREADY UNDERTAKE THE WORK TO PRODUCE THOSE LARGE BATCHES OF

11:07AM   14     DOCUMENTS AND THEY NEED TO CONSERVE AGENCY RESOURCES GOING

11:08AM   15     FORWARD.

11:08AM   16                 THE COURT:    IN THE CIVIL CASE?

11:08AM   17                 MR. BOSTIC:   IN -- SO NOT ONLY IN THE CIVIL CASE,

11:08AM   18     YOUR HONOR, BUT ALSO IN RESPONSE TO THE GOVERNMENT'S EARLIER

11:08AM   19     REQUEST.

11:08AM   20          THEY EXPENDED THE RESOURCES NECESSARY TO PRODUCE WHAT WE

11:08AM   21     ALL BELIEVED WERE THE MOST RELEVANT DOCUMENTS BACK WHEN WE MADE

11:08AM   22     THOSE ORIGINAL REQUESTS, AND THEY ARE UNDERSTANDABLY CAUTIOUS

11:08AM   23     ABOUT UNDERTAKING ANOTHER BIG COLLECTION EFFORT THAT WOULD

11:08AM   24     DUPLICATE A LOT OF THAT PREVIOUS WORK.

11:08AM   25          IN ADDITION, THERE ARE LEGAL RESTRICTIONS THAT APPLY I



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 50 of 72
                                                                                     50


11:08AM    1     BELIEVE AT LEAST TO THE FDA THAT RESTRICT ITS DISCLOSURE OF

11:08AM    2     DOCUMENTS IN CRIMINAL CASES THAT AREN'T BROUGHT UNDER THE ACT

11:08AM    3     THAT THE AGENCY IS DIRECTED TO ENFORCE.

11:08AM    4          SO THESE ARE THINGS, AGAIN, THAT I'M NOT BEST SITUATED TO

11:08AM    5     ADDRESS.   THEY'RE BEST ADDRESSED BY COUNSEL FOR THOSE AGENCIES,

11:08AM    6     BUT THE DEFENSE HAS MADE THE DECISION NOT TO SERVE A RULE 17

11:08AM    7     SUBPOENA THAT WOULD ALLOW THOSE AGENCIES TO MAKE THOSE

11:08AM    8     ARGUMENTS TO THE COURT.

11:08AM    9          SO I THINK THAT'S THE PROCEDURAL PROBLEM.

11:09AM   10                THE COURT:   NO, I APPRECIATE THAT.     AND THERE IS A

11:09AM   11     DISTINCTION.

11:09AM   12          YOU HAVE, AS YOU HAVE SAID, YOU HAVE ADVANCED THE SIX

11:09AM   13     CATEGORIES TO THE AGENCIES INITIALLY ON THEIR OWN OR AFTER YOUR

11:09AM   14     ASKING, I SHOULD SAY THE DEFENSE ASKED FOR THE CATEGORIES,

11:09AM   15     THOSE HAVE BEEN ADVANCED.    THERE HAVEN'T BEEN ANY 17 SUBPOENAS

11:09AM   16     BY THE DEFENSE.   YOU'VE BEEN RELYING ON THE PROSECUTION TO

11:09AM   17     PROVIDE THIS INFORMATION ON SANTIAGO AND BRYAN AND THE OTHER

11:09AM   18     CASES THAT YOU CITE.

11:09AM   19                MR. WADE:    YES, YOUR HONOR.   WE SEE IT AS A LEGAL

11:09AM   20     OBLIGATION.    AND JUST SO WE'RE CLEAR, THOSE REQUESTS CAME AFTER

11:09AM   21     THE GOVERNMENT REPEATEDLY SAID NO.    AND THEN WE SAID, OKAY,

11:09AM   22     WELL, WE FEEL SUFFICIENTLY STRONGLY ABOUT THE NEED FOR THESE

11:09AM   23     MATERIALS, AND WE'RE GOING TO FILE THE MOTION, AND THEN THE

11:09AM   24     PROMISE OF THE REQUEST CAME, AND THEN A HEARING HAPPENED, AND

11:09AM   25     THEN THE REQUEST CAME IN MAY, THE LETTER WAS SENT.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 51 of 72
                                                                                   51


11:09AM    1           THE LAW CANNOT BE -- THE LAW CAN'T ENCOURAGE A CONTRIVANCE

11:09AM    2     IN A SITUATION LIKE THIS WHERE, OH, NOW THE DEFENSE REQUESTS

11:10AM    3     COME, WE'RE GOING TO PASS THESE THROUGH TO THE AGENCIES, AND

11:10AM    4     YOU JUST SEND US A LETTER BACK THAT SAYS WE DON'T HAVE ACCESS,

11:10AM    5     AND THEN WE DON'T HAVE THE ACCESS.     THAT'S SPECIFICALLY WHAT

11:10AM    6     THESE CASES THAT HAVE BEEN CITED TO THE COURT THAT ARE SET

11:10AM    7     FORTH IN THE BRIEF ARE DESIGNED TO PROTECT AGAINST.

11:10AM    8                THE COURT:    I UNDERSTAND THAT.   THE GOVERNMENT,

11:10AM    9     AGAIN, IT'S NOT WHAT HAPPENED IN THIS CASE, BUT YOU'RE

11:10AM   10     SUGGESTING THAT THE GOVERNMENT CAN'T JUST MAKE A REQUEST AFTER

11:10AM   11     WE SUGGEST WE NEED MORE AND THEN THAT REQUEST BECOMES

11:10AM   12     PROPHYLACTIC AS TO ANYTHING ELSE THAT THEY HAVE TO DO.       THAT'S

11:10AM   13     NOT THE WAY IT WORKS.

11:10AM   14                MR. WADE:    RIGHT.   I APPRECIATE THAT.

11:10AM   15                THE COURT:    AND HERE THE GOVERNMENT HAS MADE THIS

11:10AM   16     REQUEST.   WE DO HAVE SOME, CANDIDLY, OPAQUE RESPONSES FROM THE

11:10AM   17     AGENCIES INVOLVED HERE, AND I WOULD LOVE TO HAVE MS. DYER AND

11:10AM   18     MS. NORTON HERE TO CLEAR UP SOME OF THIS "FOGGINESS" AS YOU PUT

11:10AM   19     IT.

11:10AM   20           I JUST -- I COMMENTED EARLIER ABOUT MY TAKE IN READING ONE

11:10AM   21     OF THE LETTERS.   IT SEEMED TO SAY THAT WE HAVE ALREADY PROVIDED

11:10AM   22     THIS IN THE BALWANI CIVIL CASE, SO LOOK AT THAT, THAT SHOULD

11:11AM   23     SUFFICE THE REQUEST.     THAT'S HOW I -- ONE INTERPRETATION OF

11:11AM   24     THAT.

11:11AM   25                MR. BOSTIC:    I MIGHT BE ABLE TO CLARIFY THAT.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 52 of 72
                                                                                        52


11:11AM    1                THE COURT:    YES, PLEASE.

11:11AM    2                MR. BOSTIC:    SO MY UNDERSTANDING FROM CONVERSATIONS

11:11AM    3     WITH THE AGENCIES IS THAT THE SIX DOCUMENT CATEGORIES

11:11AM    4     IDENTIFIED BY THE DEFENSE HERE ARE SUBSETS.         THEY'RE INCLUDED

11:11AM    5     WITHIN THE CATEGORIES OF DOCUMENTS THAT MR. BALWANI REQUESTED

11:11AM    6     IN HIS SUBPOENA IN THE S.E.C. CASE.     I HAVE NOT HEARD EITHER

11:11AM    7     DEFENDANT DISAGREE WITH THAT, BUT THEY CAN LET US KNOW IF

11:11AM    8     THERE'S SOMETHING THAT IS NOT INCLUDED, BUT THAT'S THE AGENCY'S

11:11AM    9     READING.

11:11AM   10          THEY HAVE ALREADY UNDERTAKEN EFFORTS TO COLLECT RESPONSIVE

11:11AM   11     DOCUMENTS IN RESPONSE TO THE CIVIL SUBPOENA SO THAT WILL IN A

11:11AM   12     WAY FACILITATE THEIR PRODUCTION OF THESE SIX CATEGORIES IN THE

11:11AM   13     CRIMINAL CASE.   THEY'RE NOT SAYING THAT MS. HOLMES NEEDS TO

11:11AM   14     RELY ON MR. BALWANI TO SHARE THOSE DOCUMENTS.

11:11AM   15          THEY'RE NOT SAYING I'M NOT GOING TO DO THIS WORK TWICE.

11:11AM   16     THEY'RE SIMPLY POINTING OUT THAT THOSE COLLECTION EFFORTS ARE

11:12AM   17     ALREADY UNDERWAY.    WE'RE TALKING ABOUT A SUBSET.

11:12AM   18                THE COURT:    WELL, THANK YOU.   THAT WAS MY CONCERN

11:12AM   19     THAT THEY WERE SAYING SEE BALWANI.

11:12AM   20                MR. WADE:    WELL, YOUR HONOR, WE DO HAVE COUNSEL FOR

11:12AM   21     MR. BALWANI PRESENT IN THE COURTROOM, BUT WE ALSO HAVE THE

11:12AM   22     BENEFIT OF THE PLEADING THAT THEY SUBMITTED IN THIS CASE AND

11:12AM   23     THE FACTS ARE THE FACTS.     CMS HAS PRODUCED 43 DOCUMENTS IN

11:12AM   24     RESPONSE TO THE SUBPOENA, AND I DON'T THINK THAT THE FDA HAS

11:12AM   25     AGREED TO PRODUCE MANY OF THE KEY CATEGORIES.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 53 of 72
                                                                                    53


11:12AM    1          MAYBE THEY'RE -- AND I DON'T READ THEIR LETTER AS

11:12AM    2     SUGGESTING OTHERWISE.     MAYBE THEIR POSITION WILL CHANGE GIVEN

11:12AM    3     SOME OF THE DIRECTION THAT HAS BEEN PROVIDED BY THE COURT, BUT,

11:12AM    4     AGAIN, I WILL REMAIN OPEN MINDED, YOUR HONOR, BUT I FEAR THAT

11:12AM    5     THE LACK OF AN ORDER IS JUST GOING TO RESULT IN FURTHER DELAY

11:12AM    6     HERE.

11:12AM    7                THE COURT:    OKAY.

11:12AM    8                MR. WADE:    I DO WANT TO MAKE CLEAR, THE COURT TALKED

11:12AM    9     ABOUT THE IMPORTANCE OF THE BRADY OBLIGATION.     THE BRADY

11:13AM   10     OBLIGATION DOES EXTEND TO MATERIALS THAT ARE WITHIN THE -- THAT

11:13AM   11     THE GOVERNMENT HAS ACCESS TO THAT ARE IN CONTROL OF THE

11:13AM   12     GOVERNMENT.

11:13AM   13          UNDER THE NINTH CIRCUIT LAW WE THINK IT'S CLEAR THAT THESE

11:13AM   14     ARE SUCH MATERIALS.     SO WE'RE CONFIDENT THAT COUNSEL FOR THE

11:13AM   15     GOVERNMENT WILL MEET ITS BRADY OBLIGATIONS WITH RESPECT TO THE

11:13AM   16     FDA AND CMS, BUT I JUST DON'T WANT ANYTHING TO BE PERCEIVED AS

11:13AM   17     SOME EFFORT TO AVOID UNDERTAKING LEGAL OBLIGATIONS THAT EXIST.

11:13AM   18     WE'RE HAPPY TO CONFER, WE'RE HAPPY TO BE REASONABLE, BUT IN THE

11:13AM   19     JOINTS OF REASONABLENESS I DON'T WANT TO BE -- I DON'T WANT

11:13AM   20     JUSTICE AND FAIRNESS TO BE LOST.

11:13AM   21                THE COURT:    OKAY.

11:13AM   22                MR. CAZARES:    YOUR HONOR, MAY I ADDRESS SOME OF THE

11:13AM   23     ISSUES?

11:13AM   24                THE COURT:    PLEASE.

11:13AM   25                MR. CAZARES:    THANK YOU VERY MUCH.   STEPHEN CAZARES



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 54 of 72
                                                                                    54


11:13AM    1     FOR MR. BALWANI.

11:13AM    2          YOUR HONOR, UNLIKE COUNSEL FOR MS. HOLMES WE'VE HAD, I

11:14AM    3     GUESS, THE BENEFIT OF TRYING TO GET DOCUMENTS FROM THE FDA AND

11:14AM    4     FROM CMS SINCE SEPTEMBER OF 2018.

11:14AM    5          I THINK THAT HISTORY THAT WE'VE RECOUNTED SOMEWHAT IN OUR

11:14AM    6     BRIEF I THINK PROVIDES CONTEXT TO THE OFFERS THAT THE AGENCIES

11:14AM    7     HAVE PROVIDED TO THE COURT HERE THAT YOU HAVE FOCUSSED ON IN

11:14AM    8     TRYING TO COME UP WITH SOME SORT OF MIDDLE GROUND, SOME SORT OF

11:14AM    9     RESOLUTION TO AVOID ISSUING AN ORDER HERE.

11:14AM   10                THE COURT:   WELL, I'M NOT AVOIDING AN ORDER.    I CAN

11:14AM   11     DO THAT.   I'M TRYING TO SEE IF THERE'S SOME CONSTRUCTIVE WAY TO

11:14AM   12     GET THE INFORMATION THAT YOUR TEAMS NEED.

11:14AM   13                MR. CAZARES:   THAT'S WHAT I WANT TO ADDRESS BECAUSE

11:14AM   14     I THINK IT'S REALLY IMPORTANT TO UNDERSTAND THE DISTINCTION

11:14AM   15     HERE.   RULE 16 ISN'T SOME EQUIVALENT TO CIVIL DISCOVERY.       IT'S

11:14AM   16     NOT EQUIVALENT TO RULE 17 SUBPOENA IN A CRIMINAL CASE.

11:14AM   17          RULE 16 RELATES TO A DEFENDANT'S CONSTITUTIONAL RIGHT TO

11:14AM   18     PREPARE A DEFENSE.   SO THIS IS NOT SOMETHING THAT COULD BE LEFT

11:14AM   19     TO THE DISCRETION OF AGENCY ATTORNEYS, AGENCY REPRESENTATIVES

11:14AM   20     WHETHER OR NOT THEY FEEL IN THEIR DISCRETION THAT THEY WOULD

11:15AM   21     LIKE TO WITHHOLD SOME MATERIALS BECAUSE IT SOMEHOW INVOLVES

11:15AM   22     THEIR INTERNAL DELIBERATIONS ABOUT THEIR REGULATORY OVERSIGHT

11:15AM   23     OF FAIRNESS.   THAT'S NOT RULE 16, YOUR HONOR.

11:15AM   24          THE GOVERNMENT IS TRYING TO PUT A WALL BETWEEN THEMSELVES

11:15AM   25     AND CMS AND FDA.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 55 of 72
                                                                                   55


11:15AM    1          NOW, UNDERSTAND, FOR EXAMPLE, IN THE S.E.C. CASE

11:15AM    2     MR. BALWANI ISSUED SUBPOENAS TO THE FDA AND CMS IN SEPTEMBER OF

11:15AM    3     2018.   THEY'VE PRODUCED COLLECTIVELY 126 DOCUMENTS.    NO

11:15AM    4     INTERNAL COMMUNICATIONS AT ALL.

11:15AM    5          IN THE CRIMINAL INVESTIGATION, FDA PRODUCED INTERNAL

11:15AM    6     E-MAILS TO THE GOVERNMENT IN RELATION TO THEIR CRIMINAL

11:15AM    7     INVESTIGATION, BUT THEY WERE SELECT, YOUR HONOR.

11:15AM    8          MR. BOSTIC REPRESENTS, AND I DON'T FAULT HIM FOR THIS,

11:15AM    9     THAT THEY OBTAINED ALL RELEVANT MATERIAL TO THE CASE AND

11:15AM   10     WEREN'T JUST LOOKING FOR INCULPATORY MATERIALS.

11:15AM   11          MAYBE SO.

11:15AM   12          BUT WHAT THE AGENCY GAVE TO THE GOVERNMENT, THE FDA, WERE

11:15AM   13     INTERNAL E-MAIL COMMUNICATIONS ONLY RELATING TO THE SEPTEMBER

11:16AM   14     2015 INSPECTION THAT RESULTED IN ADVERSE FINDINGS AND ACTIONS

11:16AM   15     BY THE AGENCY, BOTH FDA AND CMS, THAT WOUND UP SHUTTING DOWN

11:16AM   16     THE BUSINESS.

11:16AM   17          THE FDA HAD YEARS OF INTERACTION WITH THERANOS RELATING TO

11:16AM   18     THEIR DEVICES AND OVERSIGHT, EXCHANGES BACK AND FORTH, AND

11:16AM   19     LIKELY SIMILAR INTERNAL DELIBERATIONS BY FDA REGULATORS IN

11:16AM   20     THEIR OVERSIGHT OF THE COMPANY.    NONE OF THAT WAS PRODUCED IN

11:16AM   21     THE DISCOVERY.

11:16AM   22          THEY'VE ONLY PRODUCED SOME OF THE INTERNAL COMMUNICATIONS

11:16AM   23     RELATING TO AN INSPECTION THAT THEY SUBMIT WAS THE RESULT OF A

11:16AM   24     COMPLAINT THAT RESULTED IN ADVERSE -- BASICALLY ACTION BY THE

11:16AM   25     AGENCY.   THE RESULTS OF THAT INSPECTION ARE NOW GOING TO BE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 56 of 72
                                                                                 56


11:16AM    1     USED BY THE GOVERNMENT IN THE CRIMINAL CASE TO SUGGEST

11:16AM    2     WRONGDOING BY THE DEFENDANTS.    THAT'S SELECTIVE DISCOVERY, YOUR

11:16AM    3     HONOR.   THAT'S NOT OPEN FILE.   THAT'S ALSO NOT RULE 16.

11:16AM    4          BECAUSE THE PROBLEM HERE IS THE DEPARTMENT OF JUSTICE

11:16AM    5     REPRESENTS ALL FEDERAL AGENCIES.

11:16AM    6          THESE ARE NOT INDEPENDENT AGENCIES THAT HAVE THESE WALLS

11:17AM    7     BETWEEN THEM.

11:17AM    8          IN THE S.E.C. ACTION IN RESPONSE TO THE SUBPOENAS THAT WE

11:17AM    9     ISSUED TO THE FDA AND CMS, THEY PRODUCED LIMITED DOCUMENTS.     WE

11:17AM   10     REACHED A POINT AFTER WE OBTAINED SIMILAR LETTERS TO WHAT THE

11:17AM   11     FDA, FOR EXAMPLE, SUBMITTED ATTACHED TO THE GOVERNMENT'S MOTION

11:17AM   12     HERE.

11:17AM   13          WE'RE GOING TO PRODUCE DOCUMENTS WITHIN A MONTH BUT WITH

11:17AM   14     THIS LAUNDRY LIST OF EXCEPTIONS INCLUDING TRADE SECRET,

11:17AM   15     CONFIDENTIAL COMMERCIAL INFORMATION, DELIBERATIVE PROCESS,

11:17AM   16     CRIMINAL LAW ENFORCEMENT PRIVILEGE, ON TOP OF ATTORNEY-CLIENT

11:17AM   17     PRIVILEGE.

11:17AM   18          NOW, NO ONE HAS AN ISSUE WITH ATTORNEY-CLIENT PRIVILEGE.

11:17AM   19     THE AGENCIES OBVIOUSLY CAN LEGITIMATELY RAISE THAT AND WITHHOLD

11:17AM   20     THOSE DOCUMENTS.

11:17AM   21          ALL OF THESE OTHER CLAIMS THAT THEY'VE RAISED IN THE

11:17AM   22     S.E.C. CASE THAT THE FDA NOW WANTS TO WITHHOLD HERE.     A RULE 16

11:17AM   23     ORDER CUTS RIGHT THROUGH THAT BECAUSE NOW YOU'RE GOING TO HAVE

11:17AM   24     AN ORDER FROM THE FEDERAL COURT THAT WILL PERMIT THE AGENCY TO

11:17AM   25     RELEASE THE INFORMATION.    THAT IS THE WHOLE POINT.   THESE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 57 of 72
                                                                                   57


11:18AM    1     LIMITATIONS ON THE CMS AND FDA IN RELEASING TRADE SECRET, WHICH

11:18AM    2     THEY'RE BRINGING UP, COMMERCIAL INFORMATION AND OTHER

11:18AM    3     CONFIDENTIAL BUSINESS INFORMATION, THOSE RELATE TO THEIR KIND

11:18AM    4     OF PROVIDING INFORMATION LIKE SUBJECT TO FOIA OR OTHER REQUESTS

11:18AM    5     OR EVEN CIVIL LITIGATION.    THAT'S NOT AT ISSUE HERE.

11:18AM    6          HERE YOU HAVE A CRIMINAL CASE UNDER RULE 16 A DEFENDANT'S

11:18AM    7     CONSTITUTIONAL RIGHT TO PUT ON A DEFENSE.

11:18AM    8                THE COURT:   HOW DO WE PROTECT THEIR INTEREST, IF AT

11:18AM    9     ALL, IF THEY INDICATE THAT THEY, THE AGENCIES, HAVE INTERNAL

11:18AM   10     REGULATIONS OR THEY HAVE RULES WHERE THEY CANNOT, THEY CAN --

11:18AM   11     THEY'RE FORBIDDEN TO RELEASE CERTAIN --

11:18AM   12                MR. CAZARES:   BUT THEY'RE NOT.   THAT'S GREAT --

11:18AM   13                THE COURT:   I BEG YOUR PARDON.   LET ME FINISH MY

11:18AM   14     QUESTION SO YOU'LL BE FULLY INFORMED.

11:18AM   15                MR. CAZARES:   I APOLOGIZE.

11:18AM   16                THE COURT:   SO HOW DO THEY PROTECT THEMSELVES?      HOW

11:18AM   17     DO THEY PROTECT THEMSELVES FROM SOMEONE ELSE, THE CLIENT

11:18AM   18     PERHAPS SUING THEM, OR WHOEVER IT IS?     HOW DO THEY DO THAT?

11:18AM   19     HOW CAN THEY RESPOND?

11:18AM   20                MR. CAZARES:   THEY'D POINT TO THEIR COUNSEL, WHO

11:18AM   21     WOULD BE THE DEPARTMENT OF JUSTICE, AND THE COURT ORDER ISSUED

11:19AM   22     FROM THIS COURT.   FOR EXAMPLE, AND I WAS GOING TO GET TO THIS,

11:19AM   23     IN THE S.E.C. CASE THE BACK AND FORTH DELIBERATIONS RESULTED IN

11:19AM   24     ONLY 166 DOCUMENTS BEING PRODUCED.

11:19AM   25          IN APRIL -- THIS PAST APRIL IT REACHED A POINT WHERE WE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 58 of 72
                                                                                  58


11:19AM    1     PROPOSED MOTIONS TO COMPEL TO BOTH AGENCIES.      WE SUBMITTED

11:19AM    2     DRAFT MOTIONS TO COUNSEL.

11:19AM    3          NOW, THOSE MOTIONS DON'T GO DIRECTLY TO THE AGENCIES.

11:19AM    4     THEY GO TO THE CIVIL DIVISION OF THE SAME U.S. ATTORNEY'S

11:19AM    5     OFFICE BECAUSE THE U.S. ATTORNEY'S OFFICE REPRESENTS THE

11:19AM    6     AGENCIES IN RESPONSE TO THOSE SUBPOENAS.

11:19AM    7          AGAIN, WE ENGAGED IN AGAIN SOME MEET AND CONFERS AND

11:19AM    8     BROUGHT THE AGENCIES BACK TO THE TABLE TO AT LEAST DISCUSS THE

11:19AM    9     ISSUE, BUT AGAIN, IT'S BEEN A COUPLE OF MONTHS.      WE DON'T HAVE

11:19AM   10     ADDITIONAL DOCUMENTS AS A RESULT OF THOSE DISCUSSIONS AND

11:19AM   11     ADDITIONAL MEET AND CONFERS EVEN AFTER A PROPOSAL ABOUT MOTIONS

11:19AM   12     TO COMPEL AND BRING THE AGENCIES TO COURT IN THE CIVIL CASE.

11:19AM   13          THAT'S MY POINT, AND I THINK THAT'S COUNSEL'S POINT FOR

11:19AM   14     MS. HOLMES.   THIS PROCESS OF DISCUSSION, MEET AND CONFER, TRY

11:19AM   15     TO REACH AGREEMENT OVER THIS LITANY OF CONCERNS THE AGENCIES

11:20AM   16     RAISE, WHICH ARE LEGITIMATE CONCERNS BUT NOT LEGITIMATE

11:20AM   17     CONCERNS IN A CRIMINAL CASE AT LEAST BROUGHT IN PART ON BEHALF

11:20AM   18     OF THE FDA.

11:20AM   19          THE GOVERNMENT DOESN'T DISCLAIM THE FACT THAT THE FDA OIG

11:20AM   20     WERE PART OF THE CRIMINAL PROSECUTION TEAM.       THEY DID

11:20AM   21     INTERVIEWS OF 17 EMPLOYEES FROM THE FDA AND CMS IN THE COURSE

11:20AM   22     OF THE CRIMINAL INVESTIGATION, AND, OF COURSE, AS THE COURT

11:20AM   23     KNOWS, 300,000 OR SO DOCUMENTS PRODUCED BY THE TWO AGENCIES.

11:20AM   24          THAT'S ACCESS.   IT'S NOT WHETHER OR NOT YOU HAVE ACCESS TO

11:20AM   25     ANY DOCUMENT THAT THE AGENCIES HAVE, INCLUDING ATTORNEY-CLIENT



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 59 of 72
                                                                                     59


11:20AM    1     PRIVILEGE.    OF COURSE THEY HAVE A PRIVILEGE THEY CAN WITHHOLD

11:20AM    2     EVEN IN RESPONSE TO A RULE 16 ORDER.

11:20AM    3            BUT THAT CAN BE ADDRESSED FAIRLY EASILY AND MECHANICALLY,

11:20AM    4     YOUR HONOR.    BOTH AGENCIES HAVE GENERAL COUNSEL'S OFFICES.

11:20AM    5     ATTORNEYS CAN BE IDENTIFIED.

11:21AM    6                  THE COURT:   PARDON ME FOR INTERRUPTING YOU.   I

11:21AM    7     WONDER IF IT MAKES SENSE FOR THIS COURT TO ISSUE AN ORDER THAT

11:21AM    8     INDICATES TO THESE AGENCIES AND THESE GOOD LAWYERS WHO

11:21AM    9     REPRESENT THEIR AGENCIES TO PLEASE TELL THE COURT AND INFORM

11:21AM   10     THE COURT IN WRITING WHAT THEIR INTENT IS AS TO THESE SIX

11:21AM   11     CATEGORIES AND RELEASING THIS INFORMATION?      AND THEN WE CAN

11:21AM   12     BE -- CUT THROUGH THE OPACITY OF WHATEVER IT IS THAT IS HERE

11:21AM   13     AND FIND OUT WHAT IT IS THAT THEY'RE GOING TO RELEASE AND WHY

11:21AM   14     NOT.

11:21AM   15            MR. BOSTIC, THAT MIGHT BE HELPFUL TO US AND GET THEM TO

11:21AM   16     RESPOND TO US IN TEN DAYS, OR SOMETHING LIKE THAT, SO AT LEAST

11:21AM   17     WE CAN UNDERSTAND AND THEY UNDERSTAND THAT AT LEAST THE COURT'S

11:21AM   18     FOCUS IS I WANT TO KNOW WHAT YOU'RE GOING TO DO WITH THESE SIX

11:21AM   19     REQUESTS AND THEY'RE RESPONDING NOW.      IF WE GET THE SAME THINGS

11:21AM   20     BACK, THEY PROBABLY WILL BE TEMPTING THE COURT TO ISSUE AN

11:21AM   21     ORDER.

11:21AM   22                  MR. WADE:    YOUR HONOR, IF I MIGHT.   WE MIGHT ALSO

11:21AM   23     INQUIRE IN SUCH AN ORDER WHETHER THE OBSTACLES THAT ARE SET

11:21AM   24     FORTH IN THIS CORRESPONDENCE ARE REMOVED BY AN ORDER FROM THE

11:22AM   25     COURT TO COUNSEL'S POINT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 60 of 72
                                                                                       60


11:22AM    1                 THE COURT:    WELL, THEY'LL TELL US THAT.

11:22AM    2                 MR. WADE:    YEAH.

11:22AM    3                 THE COURT:    WHY CAN'T YOU RESPOND TO THIS?   AND WHEN

11:22AM    4     CAN YOU EXPECT?

11:22AM    5          THAT GETS YOU OFF THE HOOK, MR. BOSTIC.       NOT THAT YOU'RE

11:22AM    6     AFRAID OF BEING ON THE HOOKS.     I KNOW YOU'RE COURAGEOUS, BUT AT

11:22AM    7     LEAST IT PROVIDES AN OPPORTUNITY TO HAVE SOME DIRECT

11:22AM    8     COMMUNICATION FROM MS. DYER, MS. NORTON.

11:22AM    9                 MR. BOSTIC:   I APPRECIATE THE COURT'S PRAGMATIC

11:22AM   10     THINKING.

11:22AM   11          MY CONCERN WITH THAT APPROACH IS THAT I THINK IT STILL

11:22AM   12     ALLOWS THE DEFENSE IMPROPERLY TO END RUN AROUND RULE 17.        AND

11:22AM   13     THE COURT ASKED A VERY GOOD QUESTION, HOW DO WE PROTECT THE

11:22AM   14     AGENCY'S INTEREST HERE?     HOW DO WE ALLOW THEM TO SPEAK UP FOR

11:22AM   15     THEMSELVES?   TO DEFEND THEIR POSITIONS?

11:22AM   16          THE RULE THAT ALLOWS FOR THAT IS RULE 17.      THAT'S THE RULE

11:22AM   17     THAT DEFENDANTS USE TO BRING THIRD PARTIES BEFORE THE COURT

11:22AM   18     WHEN NECESSARY TO COMPEL THEM TO PRODUCE DOCUMENTS.

11:22AM   19          THE DEFENSE HERE HAS DECIDED NOT TO PURSUE THAT ROUTE.

11:22AM   20     THAT LEAVES US WITHOUT A MECHANISM TO BRING THOSE AGENCIES HERE

11:22AM   21     TO ANSWER FOR THEMSELVES.

11:23AM   22          MY CONCERN IS THAT, AGAIN USING THE PROSECUTION AS AN

11:23AM   23     INTERMEDIARY THAT WAY, WE'RE HAPPY TO DO WHAT WE CAN, AS I

11:23AM   24     SAID, TO FACILITATE THE PRODUCTION OF THOSE DOCUMENTS

11:23AM   25     VOLUNTARILY, BUT TO USE US TO ORDER THE AGENCIES TO DO



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 61 of 72
                                                                                       61


11:23AM    1     SOMETHING THROUGH US, MY CONCERN IS THAT IT'S -- THAT IT'S NOT

11:23AM    2     WHAT THE LAW INTENDED WHEN IT CAME UP WITH THE SCHEME THAT

11:23AM    3     INCLUDES RULE 17.

11:23AM    4                 THE COURT:   I APPRECIATE THAT.   AND I THINK COUNSEL,

11:23AM    5     AS YOU KNOW, IS SUGGESTING, JUDGE, YOU KNOW, THE SHORT ROAD TO

11:23AM    6     ALL OF THIS IS FOR THE COURT TO FIND THAT THE GOVERNMENT IS

11:23AM    7     APPROPRIATELY SITUATED IN A POSITION TO PROVIDE THIS

11:23AM    8     INFORMATION GIVEN THE GUIDANCE OF SANTIAGO AND OTHER CASES, AND

11:23AM    9     THE COURT SHOULD MAKE THAT FINDING TODAY, AND THEN ORDER THE

11:23AM   10     GOVERNMENT TO PROCEED, AND THEN WE'LL SEE WHAT OBJECTIONS

11:23AM   11     HAPPEN.

11:23AM   12          YOU KNOW, THAT HAS SOME CURRENCY.      THAT DOES HAVE SOME

11:23AM   13     ARGUMENT GOING ITS WAY.

11:23AM   14          I'M PAUSING HERE NOT BECAUSE THERE'S ANY RELUCTANCE TO

11:24AM   15     ISSUE SUCH AN ORDER, BUT THE ONLY PAUSE I HAVE IS THAT YOU HAVE

11:24AM   16     ENGAGED A PROCESS NOW.    WE HAVE SOME LETTERS THAT SUGGEST THAT

11:24AM   17     THIS IS ONGOING.    I'D LIKE TO KEEP THAT ONGOING IF I CAN BUT

11:24AM   18     NOT TO THE EXTENT THAT IT, THAT IT JEOPARDIZES ANYBODY'S

11:24AM   19     PREJUDICES, ANYBODY'S RIGHTS HERE TO A FAIR AND JUST AND SPEEDY

11:24AM   20     TRIAL.    THAT INCLUDES THE GOVERNMENT AS WELL.      I WANT TO MAKE

11:24AM   21     SURE THAT THIS INFORMATION IS, IF IT'S RELEVANT, IF IT'S

11:24AM   22     LEGALLY AVAILABLE TO THE DEFENSE, THAT THEY HAVE IT.

11:24AM   23          YOUR EFFORTS TO ADVANCE THAT, NOTWITHSTANDING ANY 17

11:24AM   24     MOTION OR ANYTHING ELSE, I APPRECIATE THAT.         I THOUGHT WHEN YOU

11:24AM   25     DID THIS A MONTH AGO WHEN WE WERE TALKING THAT, WELL, THIS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 62 of 72
                                                                                  62


11:24AM    1     LOOKS GOOD.   THIS IS THE GOVERNMENT ENGAGING THIS AND HOPEFULLY

11:24AM    2     WE'LL GET SOMETHING BACK.    I DID NOT -- I'M NOT IN THE BELTWAY

11:24AM    3     SO I'M NOT USED TO THESE TYPE OF LETTERS.     YOU MIGHT BE.

11:25AM    4                MR. WADE:    SOMETIMES PROSECUTORS ARE STRENGTHENED BY

11:25AM    5     ORDERS FROM THE COURT AND IT CAN HELP CUT THROUGH --

11:25AM    6                THE COURT:    MY SENSE IS EVERYONE IS WHO RECEIVES

11:25AM    7     ONE.

11:25AM    8                MR. WADE:    I'VE SENSED THAT PATTERN AS WELL, YOUR

11:25AM    9     HONOR.

11:25AM   10                THE COURT:    THANK YOU.   ANYTHING FURTHER?   I DIDN'T

11:25AM   11     MEAN TO CUT YOU OFF, MR. CAZARES.

11:25AM   12                MR. CAZARES:    YOUR HONOR, UNLESS YOU HAVE A QUESTION

11:25AM   13     AGAIN, I DON'T THINK THAT ENGAGING THE AGENCIES IN A DEBATE

11:25AM   14     REGARDING WHETHER OR NOT THEY FEEL THAT THEY CAN PRODUCE

11:25AM   15     MATERIALS LAWFULLY OR REFUSE TO PRODUCE MATERIALS LAWFULLY IN

11:25AM   16     RESPONSE TO A RULE 16 ORDER IN A CRIMINAL CASE IS APPROPRIATE.

11:25AM   17     I UNDERSTAND WE MAY BE THERE ANYWAY, BUT TO ME THAT'S NOT WHAT

11:25AM   18     HAPPENED IN BRYAN.     BRYAN WAS DEALING WITH THE I.R.S., NOT THE

11:25AM   19     DEPARTMENT OF JUSTICE.    THAT'S NOT WHAT HAPPENED IN GRACE.

11:25AM   20     AGAIN, YOU'RE DEALING WITH THIRD PARTY FEDERAL AGENCIES.

11:25AM   21     THAT'S MY CONCERN, YOUR HONOR.

11:25AM   22                THE COURT:    OKAY.   THANK YOU VERY MUCH.

11:25AM   23                MR. WADE:    THANK YOU, YOUR HONOR.

11:25AM   24                THE COURT:    WHAT ELSE WOULD YOU LIKE ME TO KNOW?

11:25AM   25                MR. WADE:    NOTHING.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 63 of 72
                                                                                       63


11:25AM    1          IF THERE'S ONE SMALL POINT THAT I COULD ADDRESS ON --

11:26AM    2     SETTING ASIDE THE MOTION AND COMING BACK TO SOME OF THE INITIAL

11:26AM    3     COMMENTS THAT WERE MADE WITH REGARD TO DISCOVERY ISSUES BECAUSE

11:26AM    4     THEY, TOO, RELATE TO THE, YOU KNOW, THE TRIAL DATE THAT IS

11:26AM    5     BEFORE US, I JUST WANT TO MAKE SURE THAT THE RECORD HERE IS

11:26AM    6     CLEAR THAT SOME OF THESE REMAINING OBLIGATIONS -- I DON'T EVEN

11:26AM    7     KNOW WHAT A GIGABYTE OF DATA IS, YOUR HONOR.

11:26AM    8          MY GUESS IS THAT IF YOU PRINTED IT OUT IT WOULD FILL THIS

11:26AM    9     ROOM.   WE HAVE A LOT OF MATERIAL LEFT TO GO.      I KNOW THE

11:26AM   10     GOVERNMENT HAS BEEN WORKING DILIGENTLY.    THIS TAINTING PROCESS

11:26AM   11     IS ONGOING.

11:26AM   12          JUST TO MAKE CLEAR TO THE COURT, IT APPEARS THAT THERE

11:26AM   13     COULD BE MONTHS OF THAT STILL AHEAD.    THE NUMBER OF DOCUMENTS

11:26AM   14     THAT THEY IDENTIFIED WERE IN THE HUNDREDS OF THOUSANDS.         THE

11:26AM   15     PAGES ARE I THINK TWO AND A HALF MILLION PAGES OF DOCUMENTS.

11:26AM   16          SO WE WILL CONFER WITH THE GOVERNMENT.       WE WILL COME BACK.

11:26AM   17     WE'LL FIND A SCHEDULE THAT WE THINK WILL KEEP THIS CASE ON

11:26AM   18     TRACK FOR THE TRIAL DATE THAT THE COURT HAS SET FOR THE MATTER,

11:26AM   19     BUT WE HAVE A LOT OF WORK TO DO.

11:27AM   20          TO THE EXTENT THAT THE COURT CONTINUES TO ENCOURAGE PROMPT

11:27AM   21     AND EXPEDITIOUS FULFILLMENT OF OBLIGATIONS, BY ALL MEANS,

11:27AM   22     THAT'S NEWS TO THE EARS OF THE DEFENSE.

11:27AM   23          WE WANT TO BE READY AND ORGANIZED TO PRESENT A COHERENT

11:27AM   24     DEFENSE TO THIS COURT AND IN AN EXPEDITIOUS WAY WHEN THIS TRIAL

11:27AM   25     OCCURS, AND WE HAVE A LOT OF WORK TO DO TO GET THERE.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 64 of 72
                                                                                    64


11:27AM    1                THE COURT:    THANK YOU VERY MUCH.      MR. BOSTIC.

11:27AM    2                MR. BOSTIC:   ONLY TO SAY THAT THE GOVERNMENT WANTS

11:27AM    3     THE SAME THINGS.   WE WANT THINGS TO PROCEED EXPEDITIOUSLY.

11:27AM    4          ON THE TAINTING REVIEW, LET ME JUST CLARIFY THAT THE

11:27AM    5     DEFENSE -- MY UNDERSTANDING IS THAT THE DEFENSE NOW HAS ALL OF

11:27AM    6     THE DOCUMENTS ENCOMPASSED BY THAT FILTER REVIEW.        SO THE

11:27AM    7     ONGOING REVIEW IS ONLY DELAYING THE TRIAL TEAM, THE

11:27AM    8     GOVERNMENT'S TRIAL TEAM'S ACCESS TO THOSE MATERIALS AND NOT

11:27AM    9     DELAYING THE DEFENSE'S ACCESS.

11:27AM   10          ON THE --

11:27AM   11                MR. WADE:    I'M SORRY.

11:27AM   12                MR. BOSTIC:   ON THE FDA AND CMS DOCUMENTS, I AGREE

11:27AM   13     WITH THE COURT THAT I THINK PROVIDING SOME ADDITIONAL TIME FOR

11:28AM   14     THE PROCESS TO PLAY OUT MAKES SENSE.     I THINK THAT THE ISSUES

11:28AM   15     RAISED IN THE RESPONSE LETTERS FROM THE FDA AND CMS ARE

11:28AM   16     SURMOUNTABLE.    I THINK WE CAN FIND SOLUTIONS TO THOSE ISSUES.

11:28AM   17     AND LIKE I SAID BEFORE, I'M OPTIMISTIC ABOUT BEING ABLE TO

11:28AM   18     OBTAIN THE VAST MAJORITY OF THOSE DOCUMENTS FOR THE DEFENSE.

11:28AM   19                THE COURT:    WELL, THANK YOU.   I HOPE YOUR OPTIMISM

11:28AM   20     WAS WELL PLACED WITH THOSE AGENCIES.

11:28AM   21          SO WHILE YOU WERE SPEAKING -- YOU DON'T HAVE TO LEAVE THE

11:28AM   22     LECTERN YET BECAUSE I MIGHT WANT YOUR THOUGHTS ON THIS -- I DID

11:28AM   23     OPINE THAT THE COURT COULD ISSUE AN ORDER ASKING MS. NORTON AND

11:28AM   24     MS. DYER TO GIVE SOME CLARITY AS TO THEIR LETTERS.

11:28AM   25          I DON'T WANT TO HAVE ANY DIRECT CONTACT OR COMMUNICATION



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 65 of 72
                                                                                    65


11:28AM    1     WITH THEM, IF YOU WILL, THOSE TWO LAWYERS.    I DON'T THINK

11:28AM    2     THAT'S APPROPRIATE AT THIS POINT.

11:28AM    3          BUT I DO IN SOME MEASURE WANT TO GET THAT MESSAGE TO THEM.

11:28AM    4     I WANT TO -- WHAT I'D LIKE TO DO IS TO ALLOW THIS ENGAGEMENT

11:28AM    5     THAT MR. BALWANI AND HIS TEAM HAS PUT TOGETHER TO GO FORWARD

11:29AM    6     FOR A BRIEF PERIOD OF TIME JUST TO ALLOW IT TO COME TO FRUITION

11:29AM    7     OR IF IT CAN HAPPEN IN SHORT ORDER.

11:29AM    8          BUT I DO WANT TO CONVEY TO THESE AGENCIES MY CONCERN ABOUT

11:29AM    9     THE OBJECTIONS THAT THEY RAISE, AND I THINK COUNSEL IS

11:29AM   10     ABSOLUTELY RIGHT THAT THE BEST WAY TO ACCOMPLISH THAT IS

11:29AM   11     THROUGH A DIRECT ORDER TO HAVE THEM PRODUCE THE DOCUMENTS AND

11:29AM   12     THEN THEY CAN OBJECT OR THEY CAN SAY WHATEVER IT IS.     MAYBE

11:29AM   13     THAT'S WHEN THEIR LAWYERS COME IN.

11:29AM   14          AND THEN YOU CAN THROW YOUR HANDS UP, MR. BOSTIC, YOU AND

11:29AM   15     MS. SCHENK, AND CAN SAY, YOU KNOW, THAT'S WHAT THE JUDGE SAID

11:29AM   16     SO PUT YOUR OBJECTIONS IN NOW.    I CAN DO THAT.

11:29AM   17          BUT AS I'VE TOLD YOU, I WILL GIVE YOU AN OPPORTUNITY TO

11:29AM   18     HAVE YOUR GOOD EFFORTS GO FORWARD AND YOU COMMUNICATE WITH

11:29AM   19     THESE INDIVIDUALS AND IF THEY WANT TO TELL US WHAT THEIR

11:30AM   20     OBJECTIONS ARE IN SOME SHORT ORDER, AND BY THAT I MEAN IF WE

11:30AM   21     CAN GET SOMETHING FROM THEM IN TWO WEEKS THAT TELL US WHAT

11:30AM   22     THEY'RE GOING TO DO OR WHY THEY'RE NOT GOING TO DO IT, THAT

11:30AM   23     WOULD INFORM ALL OF US, AND IT WOULD INFORM ME AS TO WHAT I

11:30AM   24     SHOULD DO NEXT AND HOW WE SHOULD PROCEED NEXT.     THAT WOULD BE

11:30AM   25     VERY INSTRUCTIVE TO ME.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 66 of 72
                                                                                   66


11:30AM    1          I UNDERSTAND RULE 16.    MR. CAZARES EDUCATED US A LITTLE

11:30AM    2     BIT MORE ON THAT THIS MORNING.    I UNDERSTAND IT.   I UNDERSTAND

11:30AM    3     THE SANTIAGO CASES THAT WERE PRESENTED BY THE DEFENSE.     I THINK

11:30AM    4     THERE IS SOME GOOD MERIT TO THEM, CANDIDLY.

11:30AM    5          LET ME JUST TURN TO YOU, MR. BOSTIC, AND YOUR TEAM AND

11:30AM    6     JUST TELL YOU I THINK THEY'RE ON SOME SOLID FOOTING IN THOSE

11:30AM    7     CASES.

11:30AM    8          HE'S GOING TO SAY, WELL, ISSUE THE ORDER, JUDGE, AND I

11:30AM    9     THINK I'VE TOLD YOU WHY I'M NOT GOING TO DO THAT.     I'M GOING TO

11:30AM   10     ALLOW THIS PROCESS TO GO FORWARD AND SEE WHAT YOU CAN REVEAL IN

11:31AM   11     A COUPLE OF WEEKS AND HOPEFULLY THAT WILL BE FRUITFUL.

11:31AM   12          WHY DON'T WE SET A STATUS HEARING, AND I'VE ASKED YOU TO

11:31AM   13     STAY AT THE LECTERN TO GIVE ME YOUR THOUGHTS ON WHEN THAT

11:31AM   14     SHOULD BE JUST TO FOLLOW UP ON THIS.

11:31AM   15          WHAT I'LL DO IS I'LL CONTINUE THE HEARING ACTUALLY, LET'S

11:31AM   16     JUST CONTINUE THE HEARING, I'LL CALL IT THAT, BECAUSE THE COURT

11:31AM   17     HASN'T MADE A DECISION AS TO WHETHER OR NOT IT IS GOING TO

11:31AM   18     ISSUE AN ORDER, BUT I THINK I'VE TOLD YOU WHAT MY THOUGHT IS.

11:31AM   19          SO WHAT WOULD WORK FOR YOU?    AND I WANT TO GIVE YOU SOME

11:31AM   20     CONTROL, MR. BOSTIC, BECAUSE YOU HAVE TO DEAL WITH THE

11:31AM   21     BUREAUCRACY, IF YOU WILL.

11:31AM   22                MR. BOSTIC:   THANK YOU, YOUR HONOR.   WE'RE HAPPY TO

11:31AM   23     PASS ALONG THE COURT'S THOUGHTS TO THE AGENCIES AND SEE WHAT

11:31AM   24     PROGRESS WE CAN MAKE.

11:31AM   25                THE COURT:    GREAT.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 67 of 72
                                                                                        67


11:31AM    1                 MR. BOSTIC:   AT THE SAME TIME WE WILL WORK WITH THE

11:31AM    2     DEFENSE ON A PROTECTIVE ORDER THAT WILL ADDRESS THE AGENCY'S

11:31AM    3     CONCERNS.

11:31AM    4                 THE COURT:    GREAT.

11:31AM    5                 MR. BOSTIC:   AND THE POSSIBILITY OF GETTING A WAIVER

11:31AM    6     THAT WILL ADDRESS THE AGENCY'S CONCERNS AND THE POSSIBILITY OF

11:31AM    7     GETTING A WAIVER THAT WILL ADDRESS OTHER AGENCY CONCERNS.         TO

11:31AM    8     ALLOW TIME FOR THOSE THINGS TO TAKE PLACE I WOULD ASK FOR

11:32AM    9     THREE WEEKS IF THE COURT IS WILLING TO GIVE IT.

11:32AM   10                 MR. WADE:    I FEEL LIKE I'M LOOKING AT FAMILY FEUD

11:32AM   11     HERE, YOUR HONOR, WITH THE RED X'S ON THE BOARD.

11:32AM   12                 THE COURT:    OH, IGNORE THOSE.   THEY DON'T MEAN A

11:32AM   13     THING.   HOW ABOUT THE WEEK OF THE 16TH OR THE 29TH?

11:32AM   14                 MR. BOSTIC:   EITHER WORKS FOR THE GOVERNMENT, YOUR

11:32AM   15     HONOR.   THE LATER IT IS, THE MORE WE'LL BE ABLE TO ACCOMPLISH

11:32AM   16     IN THE MEANTIME, BUT I UNDERSTAND THE COURT AND THE DEFENSE

11:32AM   17     WANT THINGS TO MOVE QUICKLY.

11:32AM   18                 MR. WADE:    IT WOULD SEEM TO ME THE 16TH IS PROBABLY

11:32AM   19     THE BEST DATE, YOUR HONOR.

11:32AM   20                 THE COURT:    DO YOU WANT TO CONSULT WITH YOUR

11:32AM   21     COLLEAGUES?

11:32AM   22                 MR. WADE:    YEAH, LET ME CONSULT WITH MY COLLEAGUES

11:32AM   23     AND MY CALENDAR.

11:32AM   24                 THE COURT:    THAT'S FINE.

11:32AM   25          (PAUSE IN PROCEEDINGS.)



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 68 of 72
                                                                                   68


11:33AM    1                  THE COURT:    LET ME OFFER THE 17TH, THE 18TH, OR THE

11:33AM    2     19TH, OR AGAIN THE 30TH OR 31ST.

11:33AM    3                  MR. WADE:    HAVING SEEN SOME LAWYERS HAD THEIR PHONES

11:33AM    4     RING OUT THERE, I MADE THE DECISION TO TURN MINE OFF.       SO WITH

11:33AM    5     THE COURT'S INDULGENCE, I'M JUST LOGGING ON TO MY SCHEDULE.       I

11:33AM    6     THINK THE 17TH WOULD WORK FOR THE DEFENSE.

11:34AM    7                  MR. CAZARES:    YES, YOUR HONOR.

11:34AM    8                  MR. BOSTIC:    AND THAT'S FINE FOR THE GOVERNMENT.

11:34AM    9     THANK YOU.

11:34AM   10                  THE COURT:    OKAY.   NOW, LET ME ASK TIMING FOR TRAVEL

11:34AM   11     TIME.   WHAT IS BEST FOR YOU ALL?

11:34AM   12                  MR. WADE:    I THINK IN AN AFTERNOON HEARING, AN EARLY

11:34AM   13     AFTERNOON HEARING.       WITH THE COURT'S INDULGENCE.

11:34AM   14                  THE COURT:    SURE.

11:34AM   15          (DISCUSSION AMONGST COUNSEL OFF THE RECORD.)

11:34AM   16                  MR. WADE:    ACTUALLY, YOUR HONOR, 10:00 A.M. LIKE THE

11:34AM   17     HEARING TODAY WOULD WORK WELL.

11:34AM   18                  MR. BOSTIC:    THAT'S FINE.

11:34AM   19                  MR. CAZARES:    THAT'S FINE.

11:34AM   20                  THE COURT:    LET'S DO THAT.

11:34AM   21                  MR. WADE:    YOUR HONOR, IF I MAY MAKE ONE MORE

11:34AM   22     SUGGESTION JUST FOR CASE MANAGEMENT PURPOSES.

11:34AM   23          MAYBE IF WE WERE TO HAVE A DATE BY WHICH WE SUBMIT A

11:34AM   24     PROPOSED SCHEDULED TO THE COURT IN ADVANCE OF THAT AND THAT WAY

11:34AM   25     AT THAT HEARING WE CAN HAVE THE CALENDARS OUT AND TRY AND



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 69 of 72
                                                                                      69


11:34AM    1     RESOLVE ANY DISPUTES THAT WE MAY HAVE.

11:34AM    2                THE COURT:    THAT'S HELPFUL.    THANK YOU FOR THAT.

11:34AM    3     THAT WOULD BE HELPFUL.

11:34AM    4                MR. BOSTIC:   ARE WE TALKING ABOUT A PROPOSED

11:34AM    5     PRETRIAL CALENDAR?

11:34AM    6                MR. WADE:    YES.

11:34AM    7                MR. BOSTIC:   I THINK THAT'S A GOOD IDEA.

11:34AM    8                THE COURT:    OKAY.    THANK YOU.    I APPRECIATE YOU

11:34AM    9     ADVANCING THAT.   ALSO, AFTER YOU HAVE YOUR MEET AND CONFER, AND

11:35AM   10     I ANTICIPATE IT'S GOING TO BE JUST EMINENTLY SUCCESSFUL, SHOULD

11:35AM   11     YOU NEED TO ADJUST THE 17TH, THAT IS, TO MOVE IT TO TAKE IT OFF

11:35AM   12     CALENDAR BECAUSE EVERYONE IS SATISFIED, JUST LET MS. KRATZMANN

11:35AM   13     KNOW AND WE CAN MAKE ANY ADJUSTMENTS THAT WE NEED ON THAT.

11:35AM   14     THAT'S ALWAYS OPEN.

11:35AM   15                MR. WADE:    OPTIMISM SPRINGS ETERNAL, YOUR HONOR.

11:35AM   16                THE COURT:    IT DOES.    IT DOES.   EVEN BOSTON WINS A

11:35AM   17     WORLD SERIES NOW AND THEN.       ANYTHING CAN HAPPEN.   ANYTHING

11:35AM   18     FURTHER?

11:35AM   19                MR. BOSTIC:   JUST ONE HOUSEKEEPING MATTER.

11:35AM   20                THE COURT:    YES.

11:35AM   21                MR. BOSTIC:   I BELIEVE, OF COURSE, THE PARTIES ARE

11:35AM   22     EACH CONTINUING THEIR INVESTIGATIONS AND REVIEW OF DISCOVERY.

11:35AM   23     IT MIGHT BE APPROPRIATE TO EXCLUDE TIME THROUGH THE TRIAL DATE.

11:35AM   24                THE COURT:    THANK YOU.    I WAS GOING TO DO THAT.     WE

11:35AM   25     HAVE A TRIAL DATE SET.    IT'S THE COURT'S INTENT THEN, BASED ON



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 70 of 72
                                                                                       70


11:35AM    1     OUR DISCUSSION HERE, AND WE'RE ONLY AT DISCOVERY, BUT I WILL

11:36AM    2     EXCLUDE TIME TO ALLOW FOR EFFECTIVE PREPARATION OF COUNSEL.

11:36AM    3     TIME IS EXCLUDED TO OUR TRIAL DATE FOR BOTH DEFENDANTS IN THIS

11:36AM    4     MATTER.

11:36AM    5          ALL RIGHT.    THANK YOU VERY MUCH.

11:36AM    6                  MR. BOSTIC:    THANK YOU, YOUR HONOR.

11:36AM    7                  MR. WADE:    THANK YOU, YOUR HONOR.

11:36AM    8                  MR. CAZARES:   THANK YOU.

11:36AM    9                  THE COURT:    AND WE HAVE AN S.E.C. CASE.    SHOULD WE

11:36AM   10     CALL THAT NOW BEFORE EVERYONE LEAVES?

11:36AM   11                  MS. LAMARCA:   SURE.

11:36AM   12                  THE COURT:    THANK YOU FOR YOUR PATIENCE.

11:36AM   13                  MS. LAMARCA:   SUSAN LAMARCA WITH THE S.E.C.

11:36AM   14                  THE COURT:    THANK YOU.   GOOD MORNING.

11:36AM   15                  MR. KATZ:    GOOD MORNING, YOUR HONOR.     MARC KATZ FOR

11:36AM   16     THE S.E.C.

11:36AM   17                  THE COURT:    THANK YOU.   NICE TO SEE YOU AGAIN.

11:36AM   18                  MR. CAZARES:   GOOD MORNING AGAIN, YOUR HONOR,

11:36AM   19     STEPHEN CAZARES FOR THE MR. BALWANI.

11:36AM   20                  THE COURT:    THANK YOU.   GOOD MORNING.   SO WHAT

11:36AM   21     SHOULD WE DO IN THIS CASE?

11:36AM   22                  MS. LAMARCA:   I THINK THE ONLY MATTER THAT WE HAVE

11:36AM   23     IN OUR JOINT STATEMENT WAS THE CONFIRMATION OF DATES THAT WE

11:36AM   24     AGREED COULD BE PUSHED OUT ANOTHER I THINK IT WAS 120 DAYS THE

11:36AM   25     COURT SET FOR THE CUTOFF OF REGULAR DISCOVERY, AND WE CAN HAD



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 71 of 72
                                                                                        71


11:36AM    1     HAD A LATTER EXPERT DISCOVERY DATE AND SO WE WANTED TO MAKE

11:36AM    2     SURE THAT THE COURT WENT AHEAD AND ORDERED THAT DATE.

11:36AM    3                 MR. CAZARES:    THAT'S ACCEPTABLE, YOUR HONOR, YES.

11:37AM    4                 MS. LAMARCA:    GREAT.   THANK YOU, YOUR HONOR.

11:37AM    5                 THE COURT:    THANK YOU VERY MUCH.       GOOD SEEING YOU

11:37AM    6     ALL.    THANK YOU.

11:37AM    7                 MR. DOWNEY:    THANK YOU, YOUR HONOR.

11:37AM    8                 THE CLERK:    COURT IS ADJOURNED.

11:37AM    9            (COURT CONCLUDED AT 11:37 A.M.)

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 88 Filed 07/02/19 Page 72 of 72


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7          I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11          THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   JULY 2, 2019
19

20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
